Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of May 31, 2007,

by and among

TESSCO TECHNOLOGIES INCORPORATED,

TESSCO SERVICE SOLUTIONS, INC.,

TESSCO INCORPORATED,

TESSCO COMMUNICATIONS INCORPORATED,

WIRELESS SOLUTIONS INCORPORATED,

TESSCO BUSINESS SERVICES, LLC,

TESSCO SUPPLY CHAIN SERVICES, LLC

TESSCO PRODUCT SOLUTIONS, LLC

TESSCO INTEGRATED SOLUTIONS, LP

GW SERVICE SOLUTIONS, INC.

as Borrowers,

the Lenders referred to herein,

and

SUNTRUST BANK,

as Administrative Agent

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

1

SECTION 1.1

 

Definitions

 

1

SECTION 1.2

 

General

 

17

SECTION 1.3

 

Other Definitions and Provisions

 

17

 

 

 

 

 

ARTICLE II REVOLVING CREDIT FACILITY

 

17

SECTION 2.1

 

Loans

 

17

SECTION 2.2

 

Borrowing Procedure

 

18

SECTION 2.3

 

Funding Procedure

 

19

SECTION 2.4

 

Repayment of Loans

 

21

SECTION 2.5

 

Note

 

21

SECTION 2.6

 

Termination of Credit Facility

 

21

SECTION 2.7

 

Use of Proceeds

 

22

 

 

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

 

22

SECTION 3.1

 

L/C Commitment

 

22

SECTION 3.2

 

Procedure for Issuance of Letters of Credit

 

22

SECTION 3.3

 

Fees

 

23

SECTION 3.4

 

L/C Participations

 

23

SECTION 3.5

 

Reimbursement Obligation of the Borrowers

 

24

SECTION 3.6

 

Obligations Absolute

 

24

SECTION 3.7

 

Effect of Application

 

25

 

 

 

 

 

ARTICLE IV GENERAL LOAN PROVISIONS

 

25

SECTION 4.1

 

Interest; Late Charges, Etc

 

25

SECTION 4.2

 

Fees

 

26

SECTION 4.3

 

Manner of Payment

 

27

SECTION 4.4

 

Crediting of Payments and Proceeds

 

27

SECTION 4.5

 

Adjustments

 

28

SECTION 4.6

 

Nature of Obligations of Lenders Regarding Loans and Letters of Credit;
Assumption by the Agent

 

28

SECTION 4.7

 

Changed Circumstances

 

28

SECTION 4.8

 

Capital Requirements

 

30

SECTION 4.9

 

Taxes.

 

30

SECTION 4.10

 

The Borrowers’ Representatives

 

32

 

 

 

 

 

ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

32

SECTION 5.1

 

Closing

 

32

SECTION 5.2

 

Conditions to Closing and Initial Loan

 

32

SECTION 5.3

 

Conditions to All Loans and Letters of Credit

 

35

 

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

 

35

SECTION 6.1

 

Representations and Warranties

 

35

SECTION 6.2

 

Survival of Representations and Warranties, Etc

 

42

 


--------------------------------------------------------------------------------


 

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

 

42

SECTION 7.1

 

Financial Statements

 

42

SECTION 7.2

 

Officer’s Compliance Certificate

 

43

SECTION 7.3

 

[Intentionally Omitted]

 

43

SECTION 7.4

 

Borrowing Base Certificates and Other Reports

 

43

SECTION 7.5

 

Notice of Litigation and Other Matters

 

43

SECTION 7.6

 

Accuracy of Information

 

44

 

 

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

 

44

SECTION 8.1

 

Preservation of Corporate Existence and Related Matters

 

44

SECTION 8.2

 

Maintenance of Property

 

45

SECTION 8.3

 

Insurance

 

45

SECTION 8.4

 

Accounting Methods and Financial Records

 

45

SECTION 8.5

 

Payment and Performance of Obligations

 

45

SECTION 8.6

 

Compliance With Laws and Approvals

 

45

SECTION 8.7

 

Environmental Laws

 

45

SECTION 8.8

 

Compliance with ERISA

 

46

SECTION 8.9

 

Compliance With Agreements

 

46

SECTION 8.10

 

Conduct of Business

 

46

SECTION 8.11

 

Visits and Inspections

 

46

SECTION 8.12

 

Additional Subsidiaries

 

47

SECTION 8.13

 

Further Assurances

 

47

SECTION 8.14

 

Insurance

 

47

SECTION 8.15

 

Bank Accounts

 

47

 

 

 

 

 

ARTICLE IX FINANCIAL COVENANTS

 

47

SECTION 9.1

 

Minimum Tangible Net Worth

 

48

SECTION 9.2

 

Minimum Cash Flow Coverage Ratio

 

48

SECTION 9.3

 

Minimum Liabilities to Tangible Net Worth

 

48

SECTION 9.4

 

Maximum Funded Debt/EBITDA

 

48

 

 

 

 

 

ARTICLE X NEGATIVE COVENANTS

 

49

SECTION 10.1

 

Limitations on Debt

 

49

SECTION 10.2

 

Limitations on Guaranty Obligations

 

50

SECTION 10.3

 

Limitations on Liens

 

50

SECTION 10.4

 

Limitations on Loans, Investments and Acquisitions

 

51

SECTION 10.5

 

Limitations on Mergers and Liquidation

 

52

SECTION 10.6

 

Limitations on Sale of Assets

 

52

SECTION 10.7

 

Limitations on Dividends and Distributions

 

52

SECTION 10.8

 

Limitations on Exchange and Issuance of Capital Stock

 

53

SECTION 10.9

 

Transactions with Affiliates

 

53

SECTION 10.10

 

Certain Accounting Changes

 

53

SECTION 10.11

 

Amendments; Payments and Prepayments of Subordinated Debt

 

53

SECTION 10.12

 

Restrictive Agreements

 

53

SECTION 10.13

 

Capital Expenditures

 

53

 

ii


--------------------------------------------------------------------------------


 

ARTICLE XI DEFAULT AND REMEDIES

 

54

SECTION 11.1

 

Events of Default

 

54

SECTION 11.2

 

Remedies

 

56

SECTION 11.3

 

Rights and Remedies Cumulative; Non-Waiver; etc

 

57

 

 

 

 

 

ARTICLE XII THE AGENT

 

57

SECTION 12.1

 

Appointment

 

58

SECTION 12.2

 

Delegation of Duties

 

58

SECTION 12.3

 

Exculpatory Provisions

 

58

SECTION 12.4

 

Reliance by the Agent

 

58

SECTION 12.5

 

Notice of Default

 

59

SECTION 12.6

 

Non-Reliance on the Agent and Other Lenders

 

59

SECTION 12.7

 

Indemnification

 

59

SECTION 12.8

 

The Agent in Its Individual Capacity

 

60

SECTION 12.9

 

Resignation of the Agent; Successor Agent

 

60

 

 

 

 

 

ARTICLE XIII MISCELLANEOUS

 

60

SECTION 13.1

 

Notices

 

60

SECTION 13.2

 

Expenses; Indemnity

 

62

SECTION 13.3

 

Set-off

 

62

SECTION 13.4

 

Governing Law

 

62

SECTION 13.5

 

Consent to Jurisdiction

 

62

SECTION 13.6

 

Binding Arbitration; Waiver of Jury Trial

 

63

SECTION 13.7

 

Reversal of Payments

 

64

SECTION 13.8

 

Injunctive Relief; Punitive Damages

 

64

SECTION 13.9

 

Accounting Matters

 

64

SECTION 13.10

 

Successors and Assigns; Participations

 

65

SECTION 13.11

 

Amendments, Waivers and Consents

 

67

SECTION 13.12

 

Performance of Duties

 

68

SECTION 13.13

 

All Powers Coupled with Interest

 

68

SECTION 13.14

 

Survival of Indemnities

 

68

SECTION 13.15

 

Titles and Captions

 

68

SECTION 13.16

 

Severability of Provisions

 

68

SECTION 13.17

 

Counterparts

 

69

SECTION 13.18

 

Term of Agreement

 

69

SECTION 13.19

 

Inconsistencies with Other Documents; Independent Effect of Covenants

 

69

SECTION 13.20

 

Joint and Several Liability, Etc

 

69

 

 

 

 

 

ARTICLE XIVGUARANTY

 

70

SECTION 14.1

 

Borrowers’ Guaranty of the Obligations

 

70

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Form of Revolving Credit Note

Exhibit B

 

-

 

Form of Notice of Borrowing

Exhibit C

 

-

 

Form of Borrowing Base Certificate

Exhibit D

 

-

 

Form of Assignment and Acceptance

 

iii


--------------------------------------------------------------------------------


 

SCHEDULE

 

 

 

 

 

 

 

 

 

Schedule 1

 

-

 

Lenders and Commitments

Schedule 1.1

 

-

 

Business Premises

Schedule 6.1(a)

 

-

 

Jurisdictions of Organization and Qualification

Schedule 6.1(b)

 

-

 

Subsidiaries and Capitalization

Schedule 6.1(i)

 

-

 

ERISA Plans

Schedule 6.1(m)

 

-

 

Labor and Collective Bargaining Agreements

Schedule 6.1(s)

 

-

 

Debt and Guaranty Obligations

Schedule 6.1(t)

 

-

 

Litigation

Schedule 10.3

 

-

 

Existing Liens

Schedule 10.4

 

-

 

Investments

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of the 31st day of May, 2007, by and among (a) TESSCO
TECHNOLOGIES INCORPORATED, a Delaware corporation (“TESSCO”), TESSCO SERVICE
SOLUTIONS, INC., a Delaware corporation, TESSCO INCORPORATED, a Delaware
corporation, TESSCO COMMUNICATIONS INCORPORATED, a Delaware corporation,
WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation, TESSCO BUSINESS
SERVICES, LLC, a Delaware limited liability company, TESSCO SUPPLY CHAIN
SERVICES, LLC, a Delaware limited liability company, TESSCO PRODUCT SOLUTIONS,
LLC, a Delaware limited liability company, TESSCO INTEGRATED SOLUTIONS, LP, a
Delaware limited partnership, and GW SERVICE SOLUTIONS, INC., a Delaware
corporation (the aforementioned entities, including TESSCO, being hereinafter
called collectively the “Borrowers”);  (b) the Lenders who are or may become a
party to this Agreement; and (c) SUNTRUST BANK, as Administrative Agent.

STATEMENT OF PURPOSE

The Borrowers have requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrowers on the terms and conditions of this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.1         DEFINITIONS.  THE FOLLOWING TERMS WHEN USED IN THIS
AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO THEM BELOW:

“Account Debtor” means any Person who may become obligated to any Borrower
under, with respect to, or on account of, an Account.

“Accounts” means all “accounts,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by chattel paper, or instruments), (including any such
obligations that may be characterized as an account or contract right under the
UCC), (b) all of each Borrower’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of each Borrower’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to any
Borrower for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to


--------------------------------------------------------------------------------


be rendered by such Borrower or in connection with any other transaction
(whether or not yet earned by performance on the part of such Borrower), (e) all
health care insurance receivables and (f) all collateral security of any kind,
given by any Account Debtor or any other Person with respect to any of the
foregoing.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its Subsidiaries.

“Agent” means SunTrust Bank in its capacity as Administrative Agent hereunder,
and any successor thereto appointed pursuant to Section 12.9.

“Agent’s Office” means the office of the Agent specified in or determined in
accordance with the provisions of
Section 13.1(c).

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or modified at any time or from time to
time pursuant to the terms hereof.  On the Closing Date, the Aggregate
Commitment shall be Fifty Million Dollars ($50,000,000).

“Agreement” means this Credit Agreement, as amended, restated or otherwise
modified in accordance with the provisions of Section 13.11 hereof.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” has the meaning assigned thereto in Section 4.1(c).

“Application” means an application, in the form of the Issuing Lender’s then
standard form of application for a Letter of Credit or such other form as may be
reasonably specified by the Issuing Lender from time to time, requesting the
Issuing Lender to issue a Letter of Credit.

“Asset Disposition” means the disposition of the assets of any Borrower or any
Subsidiary, whether by sale, lease, transfer or other disposition (including any
such disposition effected by way of merger or consolidation).

“Assignment and Acceptance” has the meaning assigned thereto in Section 13.10.

“Available Commitment” means, as to any Lender at any time, an amount equal to
(a) such Lender’s Commitment less (b) such Lender’s Extensions of Credit.

“Available Funds” means the gross balance of collected funds in the Management
Account, less instruments presented for payment and installments of interest
then due and payable hereunder.

2


--------------------------------------------------------------------------------


“Benefitted Lender” has the meaning set forth in Section 4.5.

“Borrowing Base” means, as of any date of determination an amount equal to the
sum at such time of:

(a)           80% of the book value of Eligible Accounts; and

(b)           50% of the book value of Eligible Inventory valued at the lower of
cost (determined on a first-in, first-out basis) or market, in accordance with
GAAP; provided that the amount advanced against Eligible Inventory shall in no
event exceed $15,000,000; minus

(c)           the Static Inventory Reserve and any other reserves from time to
time reasonably established by the Agent; provided that such reserves shall be
reasonable under the facts and circumstances then applicable to the Borrowers
and their Inventory and Accounts.

“Borrowing Date” means the date upon which any Non-Cash Management Loan is to be
made.

“Borrowers” has the meaning given to such term in the Preamble hereto.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina, Baltimore, Maryland and New York, New York are open
for the conduct of their commercial banking business, and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, any Loan bearing interest at a rate based upon the LIBOR Index, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Business Premises” means each business premises of any Borrower identified on
Schedule 1.1 hereto and each business premises of any Borrower acquired after
the date hereof.

“Capital Asset” means, with respect to the Borrowers and their Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrowers and their
Subsidiaries.

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one (1)
year and that are required to be capitalized under GAAP.

“Capital Lease” means, with respect to the Borrowers and their Subsidiaries, any
lease of any property that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the
Borrowers and their Subsidiaries.

3


--------------------------------------------------------------------------------


“Cash Flow” means, as to any Person, such Person’s net income after taxes and
any dividends plus interest expense, plus depreciation, amortization and other
non-cash charges to income, less any capital expenditures not financed, less any
non-cash income.

“Cash Management Agreements” means, collectively, all agreements between the
Borrowers (or any of them) and SunTrust Bank, related to cash management
products and services or services offered by SunTrust Bank related thereto.

“Cash Management Loan” means a Loan made pursuant to Section 2.2(b) hereof.

“Change in Control” has the meaning assigned thereto in Section 11.1(g).

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in
all respects in a manner acceptable to the Agent and the Lenders, in their
reasonable discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended, supplemented or otherwise modified.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to and issue or participate in Letters of Credit issued for the account of
the Borrowers hereunder in an aggregate principal or face amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 hereto, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof.

“Commitment Percentage” means, as to any Lender at any time, the ratio of (a)
the amount of the Commitment of such Lender to (b) the Aggregate Commitment of
all of the Lenders.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrowers and their Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.

“Contracts” means all “contracts,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, in any event, including all contracts,
undertakings, or agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which any Borrower may now or hereafter
have any right, title or interest, including any agreement relating to the terms
of payment or the terms of performance of any Account.

“Credit Facility” means the collective reference to the Revolving Credit
Facility and the L/C Facility.

“Debt” means, with respect to the Borrowers and their Subsidiaries at any date
and without duplication, the sum of the following calculated in accordance with
GAAP:  (a) all liabilities, obligations and indebtedness for borrowed money
including but not limited to obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all obligations to pay the
deferred purchase price of property or services of any such Person, (c) all
obligations of any such Person as lessee under Capital Leases, (d) all Debt of
any other Person secured by a Lien on any

4


--------------------------------------------------------------------------------


asset of any such Person, (e) all Guaranty Obligations of any such Person, (f)
all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including without
limitation any Reimbursement Obligation, and banker’s acceptances issued for the
account of any such Person, (g) all obligations of any such Person to redeem,
repurchase, exchange, defease or otherwise make payments in respect of capital
stock or other securities of such Person  and (h) all obligations incurred by
any such Person pursuant to Hedging Agreements.

“Debt Service” means, for any Person for any period, (a) interest expense for
such period, plus (b) current maturities of long term debt and payments due
under capital leases for such period.

“Default” means any of the events specified in Section 11.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“EBITDA” means the Borrowers’ combined earnings before interest, taxes,
depreciation,  amortization, and other non-cash charges to income.

“EBITDAR” means the Borrowers’ combined earnings before interest, taxes,
depreciation, amortization, rent, and other non-cash charges to income.

“Eligible Account” means, as of any time, all Accounts of any Borrower which
meet the following criteria (and such additional criteria as may be added by the
Lenders in their reasonable discretion upon prior written notice to the
Borrowers; provided that such additional criteria are reasonable under the facts
and circumstances then applicable to the Borrowers and their Accounts) at the
time of creation and continue to meet such criteria at all times to the
reasonable satisfaction of the Lenders:


(A)           THE ACCOUNT ARISES FROM THE SALE OF GOODS OR THE PERFORMANCE OF
SERVICES BY SUCH BORROWER IN THE ORDINARY COURSE OF ITS BUSINESS;

(b)           such Borrower’s right to receive payment is  absolute and is not
contingent upon the fulfillment of any condition whatsoever;

(c)           the Account Debtor’s obligation to pay the applicable invoice is
not subject to such Borrower’s completion of further performance under the
applicable Contract and is not subject to the equitable lien of a surety bond
issuer. The Agent and the Lenders acknowledge and agree that in the ordinary
course of the Borrowers’ business, all or substantially all of the  Account
Debtors have a right to return purchased inventory for a period of up to thirty
(30) days for repair or replacement and that the Borrowers provide warranties in
respect of Inventory sold and for which payment is otherwise due.  Accordingly,
the Agent and the Lenders agree that no Account shall be deemed ineligible
solely because of this return or replacement policy, or any

5


--------------------------------------------------------------------------------


warranty or other return or replacement policy implemented in the ordinary
course of the Borrowers’ business;

(d)           no defense, counterclaim, setoff or dispute is asserted and
pending as to such Account; provided, however, that in the event the same shall
have been asserted and is pending and the Account otherwise qualifies as an
Eligible Account, the Account shall nevertheless be an Eligible Account to the
extent that the defense, counterclaim, setoff, or dispute shall not have been
asserted or is no longer pending;

(e)           the Account is a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(f)            an invoice, consistent as to form with sound business practices,
has  been sent or delivered to the applicable Account Debtor;

(g)           the Account is owned by such Borrower and is not subject to any
right, claim, security interest or other interest of any other Person except for
Permitted Liens (other than Permitted Liens set forth in Section 10.3(d), (e),
(h)(ii), (j), (k) or (l));

(h)           the Account does not arise from a sale to any director, officer,
other employee or Affiliate of any Borrower;

 (i)           the Account Debtor is not located in a foreign country unless
payment thereof is assured by a letter of credit or insurance reasonably
satisfactory to the Lenders as to form, amount and issuer;

 (j)           the Account does not arise with respect to goods that are
delivered on a bill-and-hold, cash-on-delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional;

(K)           THE ACCOUNT DEBTOR HAS NOT FAILED TO PAY THE ACCOUNT WITHIN THE
EARLIER OF 60 DAYS FOLLOWING ITS DUE DATE OR 90 DAYS FOLLOWING ITS ORIGINAL
INVOICE DATE, AND THE ACCOUNT IS NOT IN DEFAULT AS A RESULT OF ANY MATTER OTHER
THAN FAILURE TO PAY WITHIN SUCH TIME PERIODS;

(L)            THE ACCOUNT IS NOT OWED BY AN ACCOUNT DEBTOR THAT SUSPENDS
BUSINESS, MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR FAILS TO
PAY ITS DEBTS GENERALLY AS THEY COME DUE;

(M)          THE ACCOUNT IS NOT OWED BY AN ACCOUNT DEBTOR THAT IS THE SUBJECT
OF  A PETITION FILED BY OR AGAINST THE ACCOUNT DEBTOR UNDER ANY BANKRUPTCY LAW
OR ANY OTHER FEDERAL, STATE OR FOREIGN (INCLUDING ANY PROVINCIAL) RECEIVERSHIP,
INSOLVENCY RELIEF OR OTHER LAW OR LAWS FOR THE RELIEF OF DEBTORS;


(N)           THE ACCOUNT IS NOT OWED BY AN ACCOUNT DEBTOR FROM WHOM 50% OR MORE
OF THE DOLLAR AMOUNT OF ALL ACCOUNTS OWING ARE INELIGIBLE UNDER THE OTHER
CRITERIA SET FORTH HEREIN;

6


--------------------------------------------------------------------------------


(o)           All of the representations or warranties in the Loan Documents
with respect to the Account are true in all material respects as of the date
made or deemed made;

(p)           the Account is not evidenced by a judgment, Instrument or Chattel
Paper; and

(q)           the Account is not payable in any currency other than Dollars.

“Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$500,000,000, (b) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender), (e) the successor
(whether by transfer of assets, merger or otherwise) to all or substantially all
of the commercial lending business of the assigning Lender, or (f) any other
Person that has been approved in writing as an Eligible Assignee by the
Borrowers and the Agent.

“Eligible Inventory” means, as of any time, all Inventory of any Borrower which
meets the following criteria (and such additional criteria as may be added by
the Lenders in their reasonable discretion upon prior written notice to the
Borrowers; provided that such additional criteria, and the addition thereof, are
reasonable under the facts and circumstances then applicable to the Borrowers
and their Inventory) at the time of creation and continues to meet such criteria
at all times to the reasonable satisfaction of the Lenders:


(A)           THE INVENTORY IS OWNED BY THE BORROWER FREE AND CLEAR OF ALL LIENS
AND RIGHTS OF ANY OTHER PERSON (INCLUDING THE RIGHTS OF A PURCHASER THAT HAS
MADE PROGRESS PAYMENTS AND THE RIGHTS OF A SURETY THAT HAS ISSUED A BOND TO
ASSURE SUCH BORROWER’S PERFORMANCE WITH RESPECT TO THAT INVENTORY) EXCEPT FOR
PERMITTED LIENS (OTHER THAN PERMITTED LIENS SET FORTH IN SECTION 10.3(D), (E),
(H)(II), (J), (K) OR (L));


(B)           THE  INVENTORY IS  NOT PLACED ON CONSIGNMENT OR IN TRANSIT;


(C)           THE INVENTORY IS NOT COVERED BY A NEGOTIABLE DOCUMENT OF TITLE,
UNLESS SUCH DOCUMENT IS IN THE POSSESSION OF THE APPLICABLE BORROWER, FREE AND
CLEAR OF ALL LIENS EXCEPT FOR PERMITTED LIENS (OTHER THAN  PERMITTED LIENS SET
FORTH IN SECTION 10.3(D), (E), (H)(II), (J), (K) OR (L));


(D)           THE INVENTORY IS NOT EXCESS, OBSOLETE, UNSALABLE, SHOPWORN,
SECONDS, DAMAGED OR UNFIT FOR SALE, AS DETERMINED BY THE LENDERS IN THEIR
REASONABLE DISCRETION;


(E)           THE INVENTORY DOES NOT CONSIST OF DISPLAY ITEMS OR PACKING OR
SHIPPING MATERIALS, MANUFACTURING SUPPLIES, OR  WORK-IN-PROCESS INVENTORY;

7


--------------------------------------------------------------------------------



(F)            THE INVENTORY DOES NOT CONSIST OF GOODS WHICH HAVE BEEN RETURNED
BY THE BUYER AND WHICH ARE NOT SALABLE IN THE ORDINARY COURSE OF THE BORROWERS’
BUSINESS;


(G)           THE INVENTORY IS OF A TYPE HELD FOR SALE IN THE ORDINARY COURSE OF
SUCH BORROWER’S BUSINESS;


(H)           THE REPRESENTATIONS OR WARRANTIES PERTAINING TO THE INVENTORY SET
FORTH IN THE LOAN DOCUMENTS ARE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS WHEN
MADE OR DEEMED MADE;


(I)            THE INVENTORY DOES NOT CONSIST OF HAZARDOUS MATERIALS (EXCEPT FOR
HAZARDOUS MATERIALS WHICH ARE HANDLED, STORED, PROCESSED, ASSEMBLED AND
OTHERWISE HELD IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS) OR GOODS
THAT CAN BE TRANSPORTED OR SOLD ONLY WITH LICENSES THAT ARE NOT GENERALLY
AVAILABLE; AND


 (J)           THE INVENTORY IS COVERED BY CASUALTY INSURANCE REASONABLY
ACCEPTABLE TO THE LENDERS.


“EMPLOYEE BENEFIT PLAN” MEANS ANY EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA WHICH (A) IS MAINTAINED FOR THE EMPLOYEES OF THE BORROWERS
OR ANY ERISA AFFILIATE OR (B) HAS AT ANY TIME WITHIN THE PRECEDING SIX YEARS
BEEN MAINTAINED FOR THE EMPLOYEES OF THE BORROWERS OR ANY CURRENT OR FORMER
ERISA AFFILIATE.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, interpretations
and orders of courts or Governmental Authorities, relating to the protection of
human health or the environment, including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, supplemented or otherwise modified.

“ERISA Affiliate” means any Person who together with the Borrowers is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage, if any,
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of eurocurrency liabilities or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

8


--------------------------------------------------------------------------------


“Excess Funds” means, at any time, the amount by which the Available Funds
exceed the Target Balance.

“Existing Facility” means the revolving credit facility initially established by
certain of the Borrowers,  SunTrust Bank and Wachovia Bank, National
Association, as lenders, and others, pursuant to a Credit Agreement dated as of
September 25, 2003, as the same may from time to time have been amended,
restated, supplemented, or otherwise modified.

“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Loans made by the Lender
then outstanding, (b) the Lender’s Commitment Percentage of the L/C Obligations
then outstanding and (c) the Lender’s Commitment Percentage of the Unsettled
Loans.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Agent and confirmed in Federal Reserve Board Statistical
Release H.15 (519) or any successor or substitute publication selected by the
Agent.  If, for any reason, such rate is not available, then “Federal Funds
Rate” shall mean a daily rate which is determined, in the opinion of the Agent,
to be the rate at which federal funds are being offered for sale in the national
federal funds market at 9:00 a.m. (Baltimore time).  Rates for weekends or
holidays shall be the same as the rate for the immediately preceding Business
Day.

“Fiscal Year” means the fiscal year of the Borrowers and their Subsidiaries of
52 or 53 weeks ending on the Sunday following, on, or between March 26 and April
1 of each calendar year.

“Funded Debt” means the sum of (a) any indebtedness of the Borrowers and their
operating Subsidiaries to any person for borrowed moneys, which is shown on the
balance sheet of the Borrowers as a liability under GAAP, plus (b) if the HQ
Purchase Transaction is financed with off balance sheet financing, the
capitalized lessor’s cost or imputed principal balance financed by such
off-balance sheet financing.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrowers and their Subsidiaries throughout the period indicated and
consistent with the prior financial practice of the Borrowers and their
Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative

9


--------------------------------------------------------------------------------


functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.

“Guaranty Obligation” means, with respect to the Borrowers and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Debt or other obligation
(whether arising by virtue of partnership arrangements, or by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Applicable Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Applicable Law, (d) the
discharge or emission or release of which requires a permit or license under any
Applicable Law or other Governmental Approval, (e) which are deemed to
constitute a nuisance or a trespass or to pose a health or safety hazard to
persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Agreement” means any agreement with respect to an interest rate swap,
collar, cap, floor or a forward rate agreement or other agreement regarding the
hedging of interest rate risk exposure executed in connection with hedging the
interest rate exposure of the Borrowers, and any confirming letter executed
pursuant to such hedging agreement, all as amended, restated or otherwise
modified.

“HQ Purchase Date” has the meaning assigned thereto in Section 9.4.

“HQ Purchase Transaction” has the meaning assigned thereto in Section 9.4.

 “Interest Expense” means, for any period, total interest expense (including,
without limitation, interest expense attributable to capital leases) determined
on a Consolidated basis, without duplication, for the Borrowers and their
Subsidiaries in accordance with GAAP.

“Inventory” means all “inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, wherever located, and in any event
including inventory,

10


--------------------------------------------------------------------------------


merchandise, goods and other personal property that are held by or on behalf of
any Borrower for sale or lease or are furnished or are to be furnished under a
contract of service, or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Borrower’s
business or in the processing, production, packaging, promotion, delivery or
shipping of the same, including all supplies and embedded software.

“Issuing Lender” means SunTrust Bank, in its capacity as issuer of any Letter of
Credit, or any successor thereto.

“L/C Commitment” means Five Million Dollars ($5,000,000).

“L/C Facility” means the letter of credit facility established pursuant to
Article III hereof.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all of the Lenders other
than the Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 13.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Commitment Percentage of the Loans.

“Letters of Credit” has the meaning assigned thereto in Section 3.1.

“LIBOR Index” means the one-month LIBOR established by the British Bankers
Association as of 11:00 a.m. (London time) on the first Business Day of each
month as published by an on-line information service such as Bloomberg Financial
Markets News Services or any comparable reporting service selected by the Agent.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, the Note, the
Applications, any Hedging Agreement with any Lender which is now or hereafter
permitted or required hereunder, and each other document, instrument,
certificate and agreement executed and delivered by any Borrower, any Subsidiary
or their counsel in connection with this Agreement or otherwise referred to
herein or contemplated hereby, all as may be amended, restated or otherwise
modified.

11


--------------------------------------------------------------------------------


“Loans” means any loan made to the Borrowers pursuant to Section 2.1, and all
such loans collectively as the context requires.

“Management Account” means the Borrowers’ deposit account number 1000041097725
at SunTrust Bank.

“Material Adverse Effect” means, with respect to the Borrowers, a material
adverse effect on the properties, business, prospects, operations or condition
(financial or otherwise) of the Borrowers, on a Consolidated basis, or on the
ability of the Borrowers, taken as a whole, to perform their obligations under
the Loan Documents.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, contributions within the preceding six years.

 “Net Amount” means, as of the date of any Report, the amount payable by or to
each Lender such that, after giving effect thereto, such Lender shall have
funded the Loans in an amount equal to its Commitment Percentage of the
outstanding principal amount thereof on such date.

“Net Casualty Proceeds” means the gross proceeds from and casualty or
condemnation proceeds remaining after payment of all expenses (including
attorneys’ fees) incurred in connection with the collection of such gross
proceeds and taxes payable in connection therewith.

“Net Proceeds” means gross proceeds (cash or non-cash) or other consideration
paid to, or received by, any Borrower from (a) any Asset Disposition (including,
without limitation, any issuance or assumption of Debt or the issuance of
securities), net of customary and reasonable settlement costs, fees, expenses
and taxes payable in connection with such Asset Disposition or (b) any sale,
issuance, or other offering of Debt or securities net of customary and
reasonable costs, fees, and expenses.

“Net Worth” means, with respect to any Person as of any date of determination,
the book value of the assets of such Person, minus the sum of (a) reserves
applicable thereto, and (b) all of such Person’s liabilities on a Consolidated
basis (including accrued and deferred income taxes), all as determined in
accordance with GAAP.

“Non-Cash Management Loan” means any Loan other than a Cash Management Loan made
pursuant to Section 2.2(b) hereof.

“Note” means the Revolving Credit Note made by the Borrowers payable to the
order of the Lenders in care of the Agent, substantially in the form of Exhibit
A hereto, evidencing the Revolving Credit Facility, and any amendments and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

12


--------------------------------------------------------------------------------


“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all payment and other obligations owing by the Borrowers to any
Lender or the Agent under any Hedging Agreement with any Lender which is
permitted or required hereunder, and (d) all other fees and commissions
(including reasonable attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrowers to the Lenders or the Agent, of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note, in each case under or in respect of this Agreement, the
Note, any Letter of Credit or any of the other Loan Documents.

“Officer’s Compliance Certificate” has the meaning assigned thereto in Section
7.2.

“Other Taxes” has the meaning assigned thereto in Section 4.9(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for employees of the Borrowers or any ERISA
Affiliates or (b) has at any time within the preceding six years been maintained
for the employees of the Borrowers or any of their current or former ERISA
Affiliates.

“Permitted Acquisition” means the acquisition or purchase of, or investment in,
any Person, any operating division or unit of any Person, or the capital stock
or operational assets of any Person or the combination with any Person by any
Borrower or any Subsidiary (each individually, a “Subject Transaction”)
regardless of the structure of the Subject Transaction, provided that either (1)
such acquisition, purchase, investment, or combination is approved by the
Lenders in writing prior to consummation, or (2) such acquisition, purchase,
investment or combination meets the following criteria:

(a)           the aggregate purchase price of, investment in, acquisition
expenditures relating to (excluding customary and reasonable transaction costs)
and assumed liabilities in connection with all such Subject Transactions, in the
aggregate, shall not exceed at any time or in any circumstance $5,000,000,

(b)           such Subject Transaction shall not otherwise constitute, give rise
to, or occur during the continuance of  a Default or an Event of Default,

(c)           the Borrowers shall have furnished financial projections in form
and content reasonably acceptable to the Lenders which give effect to such
Subject Transaction and which project that such Subject Transaction would not
cause a Default or Event of Default (provided that the Lenders agree that such
projections shall not constitute a guaranty of actual performance),

(d)           if and to the extent the Subject Transaction consists of the
purchase or acquisition of a Person which is to be a Subsidiary of a Borrower or
merged into a Subsidiary of a Borrower

13


--------------------------------------------------------------------------------


created for the express purpose of consummating the proposed acquisition, the
Borrower shall comply with the provisions of Section 8.12, and

(e)           if the Subject Transaction involves the merger or consolidation of
a Borrower with any other party, the applicable Borrower will be the surviving
entity in any such merger or consolidation.

“Permitted Asset Disposition” means any one of the following Asset Dispositions;
provided that no such Asset Disposition shall be permitted at any time following
the occurrence of a Default or an Event of Default or if and to the extent any
such Asset Disposition would give rise to a Default or an Event of Default,
unless otherwise agreed in writing by the Lenders:

(a)           an Asset Disposition for which the sum of (A) the Net Proceeds to
be paid to or received by the Borrower and/or any Subsidiary with respect to
such Asset Disposition, plus (B) the aggregate amount of all Net Proceeds paid
to or received by any or all of the Borrowers and/or any or all Subsidiaries, is
less than or equal to $1,000,000 during any Fiscal Year;

(b)           sales of Inventory in the ordinary course of business,

(c)           the licensing of patents, trademarks and/or copyrights, in the
ordinary course of business,

(d)           dispositions of worn, used, surplus or obsolete tangible property
in the ordinary course of business,

(e)           dispositions of assets (including Net Casualty Proceeds) to the
extent such assets are replaced with assets of similar kind and function,
provided that the replacement assets shall be purchased no later than ninety
(90) days following the Asset Disposition, the replacement assets shall be free
and clear of Liens other than Permitted Liens that are not Liens securing
purchase money, finance, or capital lease arrangements, and the Borrowers shall
give the Lenders at least ten (10) days prior written notice of such Asset
Disposition, except for an Asset Disposition which constitutes a casualty,

(f)            intercompany sales, leases or other dispositions of assets among
and between the Borrowers; and

(g)           the sale of any Capital Assets acquired by any Borrower or any
Subsidiary and the leaseback of such assets within thirty (30) days of
acquisition, but only as contemplated and required as part of an intended
Capital Lease transaction at the time of acquisition.

“Permitted Lien” means a lien permitted by the provisions of Section 10.3.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

14


--------------------------------------------------------------------------------


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by SunTrust Bank as its prime rate.  Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs.  The parties hereto acknowledge that the rate
announced publicly by SunTrust Bank as its Prime Rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Register” has the meaning assigned thereto in Section 13.10(d).

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Report” has the meaning set forth in Section 2.3.

“Required Lenders” means, at any date, any combination of holders of at least
seventy-one percent (71%) of the aggregate Commitment Percentages.

“Responsible Officer” means any of the following: the chief executive officer or
chief financial officer of any Borrower or any other officer of a Borrower
reasonably acceptable to the Agent.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II hereof.

“Scheduled Maturity Date” has the meaning given to such term in Section 2.6.

“Settlement Date” has the meaning given to such term in Section 2.3(b) hereof.

“Solvent” means, as to the Borrowers and their Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and is able to pay its debts as they mature, (b) owns property having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

“Static Inventory Reserve” means, at any time, a reserve in the amount of 2.5%
of the total book value of the Borrowers’ Inventory.

“Subordinated Debt” means the collective reference to Debt on Schedule 6.1(s)
hereof designated as Subordinated Debt and any other Debt of any Borrower or any
Subsidiary subordinated in right and time of payment to the Obligations on terms
satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other

15


--------------------------------------------------------------------------------


entity is at the time, directly or indirectly, owned by or the management is
otherwise controlled by such Person (irrespective of whether, at the time,
capital stock or other ownership interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency). 
Unless otherwise qualified references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrowers.

“SunTrust Bank” means SunTrust Bank and its successors.

“Tangible Net Worth” means, with respect to any Person at any date, the Net
Worth of such Person at such date, excluding, however, from the determination of
the total assets at such date, (a) all goodwill, capitalized organizational
expenses, capitalized research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, and other intangible items, (b) all unamortized debt discount and
expense, (c) treasury stock, (d) any write-up in the book value of any asset
resulting from a revaluation thereof, and (e) all loans or advances to officers,
Affiliates, and related parties.

 “Target Balance” means $0.00.

“Taxes” has the meaning assigned thereto in Section 4.9(a).

“Termination Date” means the earliest of the dates referred to in Section 2.6.

“Termination Event” means:  (a) a “Reportable Event” described in Section 4043
of ERISA, or (b) the withdrawal of the Borrowers or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate, or the appointment of
a trustee with respect to, any Pension Plan by the PBGC, or (e) any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or (f) the partial or complete withdrawal of the Borrowers or any ERISA
Affiliate from a Multiemployer Plan, or (g) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.

“Total Debt” means, as of any date of determination with respect to the
Borrowers and their Subsidiaries on a Consolidated basis without duplication,
the sum of all Debt of the Borrowers and their Subsidiaries.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1994 Revision), International Chamber of Commerce Publication No. 500.

16


--------------------------------------------------------------------------------


“UCC” means the Uniform Commercial Code as in effect in the State of Maryland,
as amended, restated or otherwise modified.

“United States” means the United States of America.

“Unsettled Loan” means any Cash Management Loan for which settlement has not yet
been made under Section 2.3(b).

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
capital stock or other ownership interests of such Subsidiary are, directly or
indirectly, owned or controlled by a Borrower and/or one or more of its
Wholly-Owned Subsidiaries.

SECTION 1.2         General.  Unless otherwise specified, a reference in this
Agreement to a particular section, subsection, Schedule or Exhibit is a
reference to that section, subsection, Schedule or Exhibit of this Agreement. 
Wherever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
the feminine and the neuter.

SECTION 1.3         Other Definitions and Provisions.

(a)           Use of Capitalized Terms.  Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement, the Note and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.

(b)           Miscellaneous.  The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.


ARTICLE II


REVOLVING CREDIT FACILITY

SECTION 2.1         Loans.  Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Loans to the Borrowers from time
to time from the Closing Date through the Termination Date as requested by the
Borrowers in accordance with the terms of Section 2.2; provided, that (a) the
aggregate principal amount of all outstanding Loans (after giving effect to any
amount requested) shall not exceed the lesser of the Aggregate Commitment or the
Borrowing Base, less the sum of all outstanding L/C Obligations and (b) the
principal amount of outstanding Loans from any Lender to the Borrowers shall not
at any time exceed such Lender’s Commitment less the sum of such Lender’s
Commitment Percentage of outstanding L/C Obligations and the Lender’s Commitment
Percentage of Unsettled Loans.  Subject to the terms

17


--------------------------------------------------------------------------------


and conditions hereinafter set forth, each Loan by a Lender shall be in a
principal amount equal to such Lender’s Commitment Percentage of the aggregate
principal amount of Loans requested on such occasion.  Subject to the terms and
conditions hereof, the Borrowers may borrow, repay and reborrow Loans hereunder
until the Termination Date.


SECTION 2.2         BORROWING PROCEDURE.

(a)           Except as hereinafter provided, all requests by the Borrowers for
Loans shall be made by notice in writing (a “Notice of Borrowing”) in the form
attached hereto as Exhibit B, accompanied by such information and documents
concerning, as applicable, the amount of the Loan and the applicable Borrowing
Date, the Borrowers’ financial condition, and/or other matters as the Lenders
may from time to time require.  The Borrowers agree that they shall not request
(a) any Loan that would cause the outstanding principal balance of the Loans to
exceed the lesser of the Aggregate Commitment or the Borrowing Base, less the
amount of any outstanding L/C Obligations. If for any reason the sum of the
outstanding Loans shall nevertheless exceed the lesser of the Aggregate
Commitment or the Borrowing Base less the outstanding L/C Obligations, the
Borrowers shall remain liable for the entire amount outstanding, with interest,
fees, and charges thereon as provided herein, and the Borrowers shall
immediately upon demand pay to the Agent for the benefit of the Lenders the
amount of such excess, with interest thereon as provided herein.

(b)           (i)  In order to accommodate the Borrowers’ desire to manage their
cash by initiating borrowings and payments under SunTrust Bank’s cash management
program, borrowings and payments of Loans may be requested and made as described
in this Section 2.2(b). SunTrust Bank will monitor the Management Account on
each Business Day to determine the amount of Excess Funds, if any, in the
Management Account, and the Borrowers authorize SunTrust Bank to transfer Excess
Funds from the Management Account and apply the same (or a portion thereof, as
applicable) in payment of Loans then outstanding and interest thereon.

(ii)  If SunTrust Bank determines on any Business Day that the amount of
Available Funds is, or would upon presentment of instruments and obligations
then currently held by SunTrust Bank pending presentment be, less than the
Target Balance, the Borrowers authorize SunTrust Bank to make a Cash Management
Loan in the amount necessary to cause the Available Funds to equal at least the
Target Balance, without the necessity of any formal request therefor to be made
by the Borrowers, and the proceeds of such Cash Management Loan will be
simultaneously deposited by SunTrust Bank in the Management Account and
simultaneously applied insofar as necessary to satisfy instruments presented
against the Borrowers’ account for payment (including, without limitation,
authorized electronic funds transfers), and to satisfy due and unpaid
Obligations of the Borrowers hereunder relating to the payment of interest
(without the necessity for the Borrowers to provide direction to SunTrust Bank
to make payment of such interest, which direction shall be presumed unless and
until the Lenders may be notified to the contrary at any time by the Borrowers,
and which payments shall, assuming sufficient Available Funds following
application of the above procedures, be automatic), such that the balance in the
Management Account will not actually go below the Target Balance.

(iii) The Borrowers shall pay to SunTrust Bank a periodic service charge for the
services to be performed by SunTrust Bank under the Cash Management Agreements,
which

18


--------------------------------------------------------------------------------


charge shall be determined from time to time according to the schedule of such
charges which may be established from time to time by SunTrust Bank pursuant to
the Cash Management Agreements.  The Borrowers acknowledge that the services to
be performed by SunTrust Bank under the Cash Management Agreements are provided
as a service accommodation to the Borrowers and do not, and shall not,
constitute conditions to or considerations for the Obligations, and, therefore,
none of the Agent, SunTrust Bank, or any other Lender shall be liable to the
Borrowers and the Borrowers shall not be entitled to any reduction in interest
charged to the Borrowers on the Loans on account of any failure of SunTrust Bank
to cause any reduction to be made in the principal amount of Loans outstanding;
provided, however, that SunTrust Bank shall be responsible to the Borrowers for
any loss or liability that the Borrowers sustain as a result of the gross
negligence or willful misconduct of SunTrust Bank in the operation of the
program.  Nothing herein contained shall be construed to limit, diminish, or in
any way impair any security interest, lien, or right of setoff of the Agent for
the benefit of the Lenders, or any Lender.  The Lenders acknowledge and agree
that the periodic service charge paid by the Borrowers to SunTrust Bank under
this Section 2.2 shall be for the account of SunTrust Bank only and shall not be
shared by the Lenders in accordance with their Commitment Percentages or
otherwise.

(iv)          At any time SunTrust Bank may terminate the operation of the cash
management program without prior notice to the Borrowers; provided, however,
that SunTrust Bank shall endeavor to give prior notice to the Borrowers of any
proposed termination. After termination of such program, the Borrowers may
request Loans only in accordance with the provisions of Section 2.2(a).


SECTION 2.3         FUNDING PROCEDURE.

(a)  Non-Cash Management Loans.  Upon receipt from the Borrowers of a request
for a Non-Cash Management Loan, Agent shall promptly notify each Lender thereof
by fax or other written notice.  Each Lender will make the amount of its
Commitment Percentage of each such Loan requested available to Agent, for the
account of the Borrowers, at the office of Agent located at 120 East Baltimore
Street, Baltimore, Maryland 21202 at 11:00 a.m., Baltimore time, on the
Borrowing Date requested by the Borrowers in funds immediately available to
Agent; provided, however, that each Lender’s Commitment Percentage of each Loan
shall be due no earlier than 11:00 a.m., Baltimore time, on the Business Day
following the giving of notice to such Lender concerning such Loan.

Unless the Agent and the Borrowers shall have been notified in writing by any
Lender prior to a Borrowing Date that such Lender will not make the amount which
would constitute its Commitment Percentage of the Non-Cash Management Loan to be
made on such date available to Agent, Agent may assume that such Lender has made
such amount available to Agent on such Borrowing Date and Agent may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. 
If such amount is made available to Agent on a date after such Borrowing Date,
such Lender shall pay to Agent on demand an amount equal to the product of (A) a
fraction, the numerator of which is the daily average Fed Funds Rate during such
period and the denominator of which is 365, times (B) the amount of such
Lender’s Commitment Percentage of such Loan, times (C) the number of days that
elapse from and including such Borrowing Date to the date on which such Lender’s
Commitment Percentage of such Loan shall

19


--------------------------------------------------------------------------------


have become immediately available to Agent.  A certificate of Agent submitted to
any Lender with respect to any amounts owing under this Subsection 2.3(a) shall
be conclusive, absent manifest error.  If such Lender’s Commitment Percentage of
such Loan is not in fact made available to Agent by such Lender within three
Business Days of such Borrowing Date, Agent shall be entitled to recover such
amount with interest thereon at the rate per annum applicable to Loans
hereunder, on demand, from the Borrowers (without prejudice to the Borrowers’
rights against such Lender).  Nothing herein shall be deemed to relieve any
Lender from its obligation to fund its Commitment Percentage of any Loans
hereunder or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.  No Lender shall be
responsible for any default of another Lender in respect of the other Lender’s
obligation to fund Loans hereunder nor shall the Commitment of any Lender
hereunder be increased as a result of such default of any other Lender.  Each
Lender shall be obligated to the extent provided herein regardless of the
failure of any other Lender to fulfill its obligations hereunder.


 (B)          CASH MANAGEMENT LOANS.  ON THE LAST BUSINESS DAY OF EACH WEEK, OR
MORE FREQUENTLY IF AGENT SO ELECTS, AGENT WILL GIVE TO EACH LENDER A WRITTEN
REPORT (“REPORT”) INDICATING THE AGGREGATE PRINCIPAL AMOUNT OF CASH MANAGEMENT
LOANS OUTSTANDING FOR EACH DAY FROM AND INCLUDING THE DAY OF THE LAST REPORT,
THE AGGREGATE PRINCIPAL AMOUNT OF CASH MANAGEMENT LOANS EXTENDED SINCE THE DATE
OF THE LAST REPORT, THE AMOUNT OF PAYMENTS RECEIVED BY THE AGENT AND/OR SUNTRUST
BANK FROM OR ON BEHALF OF THE BORROWERS SINCE THE DATE OF THE LAST REPORT AND
APPLIED AGAINST CASH MANAGEMENT LOANS, THE NET AMOUNT AND/OR SUCH OTHER MATTERS
AS MAY BE AGREED UPON BY THE AGENT AND THE LENDERS FROM TIME TO TIME.  EACH DATE
UPON WHICH A REPORT IS GIVEN IS HEREINAFTER CALLED A “SETTLEMENT DATE.”  UPON
THE GIVING OF EACH REPORT, THE NET AMOUNT SHALL BE PAID BY EACH LENDER TO
SUNTRUST BANK (OR IF SUNTRUST BANK IS NO LONGER THE AGENT, TO THE AGENT FOR
TRANSMISSION TO SUNTRUST BANK) OR BY SUNTRUST BANK (OR IF SUNTRUST BANK IS NO
LONGER THE AGENT, BY THE AGENT FOLLOWING ITS RECEIPT THEREOF FROM SUNTRUST
BANK) TO EACH LENDER IN IMMEDIATELY AVAILABLE FUNDS, AS APPROPRIATE.  IF ANY
LENDER SHALL FAIL TO PAY TO AGENT THE NET AMOUNT ON OR BEFORE THE BUSINESS DAY
FOLLOWING THE RECEIPT OF THE REPORT WITH RESPECT THERETO, SUCH LENDER SHALL PAY
TO SUNTRUST BANK (OR IF SUNTRUST BANK IS NO LONGER THE AGENT, THEN TO THE AGENT
FOR TRANSMISSION TO SUNTRUST BANK) ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF
(I) A FRACTION, THE NUMERATOR OF WHICH IS THE DAILY AVERAGE FED FUNDS RATE
DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 365, TIMES (II) THE NET
AMOUNT, TIMES (III) THE NUMBER OF DAYS THAT ELAPSE FROM AND INCLUDING THE
BUSINESS DAY FOLLOWING THE GIVING OF THE APPLICABLE REPORT TO THE DATE ON WHICH
SUCH LENDER’S NET AMOUNT SHALL HAVE BECOME IMMEDIATELY AVAILABLE TO THE AGENT. 
A CERTIFICATE OF AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS SUBSECTION 2.3(B) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 2.3(B), IN NO EVENT
SHALL A LENDER BE OBLIGATED TO FUND ANY LOAN TO THE EXTENT FUNDING SUCH LENDER’S
PORTION OF SUCH LOAN WOULD CAUSE THAT PORTION OF THE OUTSTANDING AMOUNT OF ALL
LOANS FUNDED BY SUCH LENDER PLUS THE LENDER’S COMMITMENT PERCENTAGE OF ALL
OUTSTANDING L/C OBLIGATIONS TO EXCEED SUCH LENDER’S COMMITMENT AMOUNT.

20


--------------------------------------------------------------------------------



SECTION 2.4         REPAYMENT OF LOANS.

(a)           Repayment on Termination Date.  The Borrowers shall repay the
outstanding principal amount of all Loans in full on the Termination Date,
together with all accrued but unpaid interest thereon.

(b)           Mandatory Repayment of Excess Loans.  If at any time the
outstanding principal amount of all Loans exceeds the lesser of the Aggregate
Commitment or the Borrowing Base less the sum of all outstanding L/C Obligations
(the amount of such excess being here called a “Borrowing Base Deficiency”), the
Borrowers shall immediately repay to the Agent for the account of the Lenders,
an amount equal to such excess, with each such repayment applied first to the
principal amount of outstanding Loans, and second to provide cash collateral for
the outstanding balance of the L/C Obligations; provided, however, that if such
Borrowing Base Deficiency results from the imposition by the Lenders of new
criteria for the determination of Eligible Accounts or Eligible Inventory or new
reserves, as provided in this Agreement, the Borrowers shall have a period of
fifteen (15) days from the date of such Borrowing Base Deficiency to make such
payment.  Such cash collateral shall be applied in accordance with Section
11.2(b).  Each such repayment shall be accompanied by any amount required to be
paid pursuant to Section 4.9 hereof.

(c)           Optional Repayments.  The Borrowers may, at their option, prepay,
in whole or in part, the Loans at any time without penalty or premium; provided,
however, that the Agent may, in the Agent’s discretion, apply each prepayment
first to the payment of accrued and unpaid interest, fees and other charges
payable in connection with the Loans and then to the payment of the principal
balance of such Loans.


SECTION 2.5         NOTE.  THE OBLIGATION OF THE BORROWERS TO REPAY THE LOANS
SHALL BE EVIDENCED BY A SINGLE REVOLVING CREDIT NOTE EXECUTED BY THE BORROWERS
PAYABLE TO THE ORDER OF THE LENDERS IN CARE OF THE AGENT.

SECTION 2.6         Termination of Credit Facility.  The Credit Facility shall
terminate on the earliest of (a) the date of termination by the Agent on behalf
of the Lenders pursuant to Section 11.2(a), or (b) May 30, 2010 (the “Scheduled
Maturity Date”), or (c) delivery of written notice of termination by TESSCO;
provided, however, that, at the request of TESSCO, the Lenders may extend the
Scheduled Maturity Date by twelve months at any time by giving the Borrowers
written notice of a new Scheduled Maturity Date.  Without limiting the
generality of the preceding sentence, at the end of each twelve-month period
after any Scheduled Maturity Date, the Lenders will elect whether to extend the
Scheduled Maturity Date by twelve months.  Notwithstanding the foregoing or any
failure to notify the Borrowers of a new Scheduled Maturity Date, any Loans made
or Letters of Credit issued under the Credit Facility after the Scheduled
Maturity Date shall be governed by the Loan Documents.  In the event that the
Credit Facility is terminated by delivery of written notice of termination by
TESSCO prior to the third anniversary of the Closing Date, the Borrowers shall
pay to the Lenders (for pro rata distribution) a termination fee equal to (a)
thirty (30) basis points (.3%) of the Aggregate Commitment if the Credit
Facility is terminated prior to the first anniversary of the Closing Date; (b)
twenty (20) basis points (.2%) of the Aggregate Commitment if the Credit
Facility is terminated on or after the first anniversary of the Closing Date and
before the second anniversary of the Closing Date, and (c) ten (10) basis points
(.1%) of the Aggregate Commitment if the Credit Facility is

21


--------------------------------------------------------------------------------


terminated on or after the second anniversary of the Closing Date and before the
third anniversary of the Closing Date.

SECTION 2.7         Use of Proceeds.  The Borrowers shall use the proceeds of
the Loans solely to refinance the Existing Facility and for working capital,
Capital Expenditures, and Permitted Acquisitions by the Borrowers, including the
payment of fees and expenses incurred in connection with such transactions, and
to purchase not more than $10,000,000 of issued and outstanding stock after the
date hereof.


ARTICLE III


LETTER OF CREDIT FACILITY

SECTION 3.1         L/C Commitment.  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Lenders set forth
in Section 3.4(a), agrees to issue commercial or standby letters of credit
(“Letters of Credit”) for the account of the Borrowers on any Business Day from
the Closing Date through but not including the Termination Date in such form as
may be approved from time to time by the Lenders; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (a) the L/C Obligations would exceed the L/C Commitment
or (b) the Available Commitment of any Lender would be less than zero.  Each
Letter of Credit shall (i) be denominated in Dollars, (ii) be a commercial or
standby letter of credit issued to support obligations of any Borrower,
contingent or otherwise, incurred in the ordinary course of business, (iii)
expire on a date satisfactory to the Issuing Lender, which date shall be no
later than the earlier of  (1) the Termination Date or (2) one year after the
issuance of such Letter of Credit and (iv) be subject to the Uniform Customs
and, to the extent not inconsistent therewith, the laws of the State of
Maryland.  The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if (a) such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law, or (b) if any Lender notifies the Issuing Lender, within two (2)
Business Days after receipt of the Application therefor, of such Lender’s
objection to the issuance of the Letter of Credit.  References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any existing Letters of Credit, unless the
context otherwise requires.

SECTION 3.2         Procedure for Issuance of Letters of Credit.  The Borrowers
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Lenders an Application therefor, completed to the
satisfaction of the Issuing Lender and the other Lenders, and such other
certificates, documents and other papers and information as the Issuing Lender
or the other Lenders may request.  Upon receipt of any Application, the Issuing
Lender shall process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to Section 3.1 and Article V
hereof, promptly issue the Letter of Credit requested thereby (but in no event
shall the Issuing Lender be required to issue any Letter of Credit earlier than
three (3) Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the Issuing Lender

22


--------------------------------------------------------------------------------


and the Borrowers.  The Issuing Lender shall promptly furnish to the Borrowers
and the other Lenders a copy of such Letter of Credit and the final Application.

SECTION 3.3         Fees.  With respect to any Letter of Credit, the Borrowers
shall pay to the Agent, for the account of the Issuing Lender, the Issuing
Lender’s standard fees in connection with letters of credit, as in effect from
time to time. With respect to each standby Letter of Credit, the Borrowers shall
pay to the Agent, for the account of the L/C Participants, a fee equal to 1.5%
per annum of the face amount of the standby Letter of Credit for the period of
time the Letter of Credit will be outstanding.


SECTION 3.4         L/C PARTICIPATIONS.

(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under each Letter of Credit issued
hereunder and the amount of each draft paid by the Issuing Lender thereunder. 
Each L/C Participant unconditionally and irrevocably agrees with the Issuing
Lender that, if a draft is paid under any Letter of Credit for which the Issuing
Lender is not reimbursed in full by the Borrowers in accordance with the terms
of this Agreement, such L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and each such L/C Participant shall pay to
the Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360.  A certificate of the Issuing Lender with respect to any amounts
owing under this Section 3.4(b) shall be conclusive in the absence of manifest
error.  With respect to payment to the Issuing Lender of the unreimbursed
amounts described in this Section 3.4(b), if the L/C Participants receive notice
that any such payment is due (A) prior to 1:00 p.m. (Baltimore time) on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. (Baltimore time) on any Business Day, such payment shall be due on the
following Business Day.

(c)           At any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section 3.4, if the Issuing
Lender receives any payment related to such Letter of

23


--------------------------------------------------------------------------------


Credit (whether directly from the Borrowers or otherwise, or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.

SECTION 3.5         Reimbursement Obligation of the Borrowers.  The Borrowers
agree to reimburse the Issuing Lender on each date on which the Issuing Lender
notifies the Borrowers in writing of the date and amount of a draft paid under
any Letter of Credit for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses, if any, reasonably incurred by the
Issuing Lender in connection with such payment.  Each such payment shall be made
to the Issuing Lender at its address for notices specified herein in lawful
money of the United States and in immediately available funds.  Interest shall
be payable on any and all amounts remaining unpaid by the Borrowers under this
Article III from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full at the rate which
would be payable on any outstanding Loans which were then overdue.  If the
Borrowers fail to timely reimburse the Issuing Lender on the date the Borrowers
receive the notice referred to in this Section 3.5, the Borrowers shall be
deemed to have timely given a Notice of Borrowing hereunder to the Agent
requesting the Lenders to make a Loan on such date in an amount equal to the
amount of such drawing and, regardless of whether the conditions precedent
specified in Article V have been satisfied, the Lenders shall be authorized to
make a Loan in such amount, the proceeds of which shall be applied to reimburse
the Issuing Lender for the amount of the related drawing and costs and expenses.

SECTION 3.6         Obligations Absolute.  The Borrowers’ obligations under this
Article III (including without limitation the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment that the Borrowers may have or
have had against the Issuing Lender or any beneficiary of a Letter of Credit. 
The Borrowers also agree with the Issuing Lender that the Issuing Lender shall
not be responsible for, and the Borrowers’ Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of a Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct.  The Borrowers agree that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the Uniform Customs and, to the extent not inconsistent therewith, the laws of
the State of Maryland, shall be binding on the Borrowers and shall not result in
any liability of the Issuing Lender to the Borrowers.  The responsibility of the
Issuing Lender to the Borrowers in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit,

24


--------------------------------------------------------------------------------


be limited to determining that the documents (including each draft) delivered
under such Letter of Credit in connection with such presentment are in
conformity with such Letter of Credit.

SECTION 3.7         Effect of Application.  To the extent that any provision of
any Application related to any Letter of Credit is inconsistent with the
provisions of this Agreement, the provisions of this Agreement shall apply.


ARTICLE IV


GENERAL LOAN PROVISIONS


SECTION 4.1         INTEREST; LATE CHARGES, ETC.

(a)           Subject to the provisions of Subsection 4.1(d) hereof, the
aggregate amount of all Loans shall bear interest at a floating and fluctuating
per annum rate of interest equal to the applicable LIBOR Index plus the
Applicable Margin.

(b)           Accrued interest on the Loans shall be payable monthly on the
first (1st) day of each month commencing on July 1, 2007.

(c)           The Applicable Margin provided for in Section 4.1(a) with respect
to the Loans shall for each fiscal quarter be determined by reference to the
Borrowers’ ratio of Funded Debt to EBITDA as of the end of the fiscal quarter
immediately preceding the delivery of the applicable Officer’s Compliance
Certificate as follows:

Funded Debt to EBITDA

 

Applicable Margin

 

Greater than or equal to 3.5 to 1.0

 

2.75

%

Greater than or equal to 3.0 to 1.0 , but less than 3.5 to 1.0

 

2.50

%

Greater than or equal to 2.5 to 1.0 but less than 3.0 to 1.0

 

2.15

%

Greater than or equal to 2.0 to 1.0 but less than 2.5 to 1.0

 

1.85

%

Greater than or equal to 1.5 to 1.0 but less than 2.0 to 1.0

 

1.65

%

Less than 1.50 to 1.0

 

1.25

%

 

Adjustments, if any, in the Applicable Margin shall be made by the Agent on the
tenth (10th) Business Day after receipt by the Agent of quarterly financial
statements for the Borrowers and their Subsidiaries and the accompanying
Officer’s Compliance Certificate setting forth the ratio of Funded Debt to
EBITDA of the Borrowers and their Subsidiaries as of the most recent fiscal
quarter end.  Subject to Section 4.1(d), in the event the Borrowers fail to
deliver such financial statements and

25


--------------------------------------------------------------------------------


certificate within the time required by Section 7.2 hereof, the Applicable
Margin shall be the highest Applicable Margin set forth above until the delivery
of such financial statements and certificate.

(d)           Default Rate.  Subject to Section 11.3, upon the occurrence and
during the continuance of an Event of Default, all outstanding Loans shall bear
interest at a rate per annum three percent (3%) in excess of the rate then
applicable to Loans.  Interest shall continue to accrue on the Note after the
filing by or against any or all of the Borrowers of any petition seeking any
relief in bankruptcy or under any act or law pertaining to insolvency or debtor
relief, whether state, federal or foreign.

(e)           Interest Payment and Computation.  All interest rates, fees and
commissions provided hereunder shall be computed on the basis of a 360-day year
and assessed for the actual number of days elapsed.  The interest rate payable
hereunder shall be adjusted monthly upon any change in the LIBOR Index, or daily
upon any change in the Prime Rate, as applicable.

(f)            Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under the Note charged or
collected pursuant to the terms of this Agreement or pursuant to the Note exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Agent’s option (i) promptly refund
to the Borrowers any interest received by the Lenders in excess of the maximum
lawful rate or (ii) shall apply such excess to the principal balance of the
Obligations.  It is the intent hereof that the Borrowers not pay or contract to
pay, and that neither the Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrowers under Applicable Law.


SECTION 4.2         FEES.

(a)         Origination Fee.  On the Closing Date, the Borrowers shall pay to
the Lenders an origination fee of $50,000, $35,000 of which shall be paid to
SunTrust Bank, and $15,000 of which shall be paid to Wachovia Bank.

(b)         Unused Availability Fee.  At the end of each fiscal quarter of the
Borrowers, and on the Termination Date, the Borrowers shall pay to the Agent, in
arrears, for the ratable benefit of the Lenders, a facility fee equal to twelve
and one-half (12.5) basis points (.125%) of the first $10,000,000 of the daily
unused portion of the Credit Facility for the previous quarter, and twenty-five
(25) basis points (.25%) of the remaining average daily unused portion of the
Credit Facility for the previous quarter. For purposes of the calculation of
this fee, outstanding L/C obligations will be treated as outstanding Loans.

(c)         [Intentionally Omitted].

26


--------------------------------------------------------------------------------


(d)           Administrative Agent’s Fee.  The Borrower shall pay to the Agent
commencing on the date hereof, and on the same day of each year hereafter, an
annual administrative fee in the amount of $25,000 per year.

(e)           Extension Fee.  In connection with each extension of the Scheduled
Maturity Date, the Borrowers shall pay to the Lenders an extension fee equal to
.125% of the maximum amount of the Credit Facility.

(f)            Late Charge.  The Borrowers shall pay a late charge equal to five
percent (5%) of any payment of principal and/or interest that is more than
fifteen (15) days late.

SECTION 4.3         Manner of Payment.  Each payment by the Borrowers on account
of the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement or the Note shall be made not later than 1:00 p.m. (Baltimore,
Maryland time) on the date specified for payment under this Agreement to the
Agent at the Agent’s Office for the account of the Lenders (other than as set
forth below) pro rata in accordance with their respective Commitment Percentages
(except as specified below), in Dollars, in immediately available funds and
without any set-off, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. (Baltimore time) on such day shall be
deemed a payment on such date for the purposes of Section 11.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after 2:00 p.m. (Baltimore, Maryland time) shall be
deemed to have been made on the next succeeding Business Day for all purposes. 
Upon receipt by the Agent of each such payment, the Agent shall distribute to
each Lender at its address for notices set forth herein its pro rata share of
such payment in accordance with such Lender’s Commitment Percentage (except as
specified below) and shall wire advice of the amount of such credit to each
Lender.  Each payment to the Agent of the Issuing Lender’s fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
the Issuing Lender or the L/C Participants, as the case may be.  Each payment to
the Agent of Agent’s fees or expenses shall be made for the account of the Agent
and any amount payable to any Lender under any Section of this Agreement
relating to payments due to the Lenders shall be paid to the Agent for the
account of the applicable Lender.  If any payment under this Agreement or the
Note shall be specified to be made upon a day which is not a Business Day, it
shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

Anything in the foregoing to the contrary notwithstanding, the portion of any
interest payment remitted to any Lender with respect to any Cash Management Loan
shall be equal only to interest on the amount advanced by such Lender, at the
applicable rate, from the date such Lender advances its Percentage Commitment of
such Loan.

SECTION 4.4         Crediting of Payments and  Proceeds.  In the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
shall have been accelerated pursuant to Section 11.2, all payments received by
the Lenders upon the Note and the other Obligations and all net proceeds from
the enforcement of the Obligations shall be applied first to all expenses then
due and payable by the Borrowers hereunder, then to all indemnity

27


--------------------------------------------------------------------------------


obligations then due and payable by the Borrowers hereunder, then to all Agent’s
and Issuing Lender’s fees then due and payable, then to all commitment and other
fees and commissions then due and payable, then to accrued and unpaid interest
on any Unsettled Loans to SunTrust Bank, then to the principal amount of any
Unsettled Loans outstanding, then to accrued and unpaid interest on the
remainder of the Loans and the Reimbursement Obligation (pro rata in accordance
with all such amounts due), then to the principal amount of the remaining Loans
and the Reimbursement Obligation (pro rata in accordance with all such amounts
due) and then to the cash collateral account described in Section 11.2(b) hereof
to the extent of any L/C Obligations then outstanding, in that order.

SECTION 4.5         Adjustments.  If any Lender (a “Benefitted Lender”) shall at
any time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any collateral in
respect to the Obligations owing to it (whether voluntarily or involuntarily, by
set-off or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, or interest thereon, such Benefitted Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Extensions of Credit, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefitted Lender, such purchase shall be rescinded, and the purchase price
and benefits returned to the extent of such recovery, but without interest.  The
Borrowers agree that each Lender so purchasing a portion of another Lender’s
Extensions of Credit may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

SECTION 4.6         Nature of Obligations of Lenders Regarding Loans and Letters
of Credit; Assumption by the Agent.  The obligations of the Lenders under this
Agreement to make the Loans and issue or participate in Letters of Credit are
several and are not joint or joint and several.   The failure of any Lender to
make available its Commitment Percentage of any Loan requested by the Borrowers
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Commitment Percentage of such Loan available on the Borrowing Date, but
no Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the Borrowing Date.

SECTION 4.7         Changed Circumstances.

(a)           Circumstances Affecting LIBOR Index Availability.  If at any time
the Agent determines that the LIBOR Index cannot be adequately and reasonably
determined, which determination shall be conclusive and binding upon the
Borrowers, the Agent shall immediately give notice thereof to the Borrowers. 
Thereafter, the interest rate applicable to the Loans shall be converted to the
Prime Rate. The interest rate applicable to the Credit Facility shall remain at
such converted  rate until the Agent shall notify the Borrowers that the
circumstances giving rise to such condition no longer exist.

28


--------------------------------------------------------------------------------


(b)           Laws Affecting LIBOR Index Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any of their respective
Lending Offices) with any request or directive (whether or not having the force
of law) of any such Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any Loan
bearing interest at a rate based upon the LIBOR Index, such Lender shall
promptly give written notice thereof to the Agent and the Agent shall promptly
give notice to the Borrowers and the other Lenders.  Thereafter, until the Agent
notifies the Borrowers that such circumstances no longer exist, the interest
rate applicable to the Loans shall be converted to the sum of the Prime Rate
plus the Applicable Margin.

(c)           Increased Costs.  If, after the date hereof, the introduction of,
or any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Authority, central
bank or comparable agency:

(i)          shall subject any of the Lenders (or any of their respective
Lending Offices) to any tax, duty or other charge with respect to the Note, any
Letter of Credit or Application or shall change the basis of taxation of
payments to any of the Lenders (or any of their respective Lending Offices) of
the principal of or interest on the Note, Letter of Credit or Application or any
other amounts due under this Agreement in respect thereof (except for changes in
the rate of tax on the overall net income of any of the Lenders or any of their
respective Lending Offices imposed by the jurisdiction in which such Lender is
organized or is or should be qualified to do business or such Lending Office is
located); or

(ii)         shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance or capital or similar requirement against
assets of, deposits with or for the account of, or credit extended by any of the
Lenders (or any of their respective Lending Offices) or shall impose on any of
the Lenders (or any of their respective Lending Offices) or the foreign exchange
and interbank markets any other condition affecting the Note;

and the result of any of the foregoing is to increase the costs to any of the
Lenders of maintaining any Loan at a rate of interest based upon the LIBOR Index
or issuing or participating in Letters of Credit or to reduce the yield or
amount of any sum received or receivable by any of the Lenders under this
Agreement or under the Note in respect of a Loan or Letter of Credit or
Application, then such Lender shall promptly notify the Agent, and the Agent
shall promptly notify the Borrowers in writing of such fact and demand
compensation therefor and, within fifteen (15) days after such notice by the
Agent, the Borrowers shall pay to such Lender such additional amount or amounts
as will compensate such Lender or Lenders for such increased cost or reduction. 
The Agent will promptly notify the Borrowers of any event of which it has
knowledge which will entitle such Lender to compensation pursuant to this
Section 4.7(c); provided, that the Agent shall incur no liability

29


--------------------------------------------------------------------------------


whatsoever to the Lenders or the Borrowers in the event it fails to do so.  The
amount of such compensation shall be determined, in the applicable Lender’s
reasonable discretion, based upon the assumption that such Lender funded its
Commitment Percentage of the Loans in the London interbank market and using any
reasonable attribution or averaging methods that such Lender deems appropriate
and practical.  A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrowers by the Agent ten (10) Business Days prior to the date
upon which the Borrowers are required to make any payment set forth in the
certificate and shall be conclusively presumed to be correct save for manifest
error.

SECTION 4.8         Capital Requirements.  If either (a) the introduction of, or
any change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request from any central bank or comparable agency or
other Governmental Authority (whether or not having the force of law), has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by, any
Lender or any corporation controlling such Lender as a consequence of, or with
reference to the Commitments and other commitments of this type, below the rate
which the Lender or such other corporation could have achieved but for such
introduction, change or compliance, then within ten (10) Business Days after
written demand by any such Lender, the Borrowers shall pay to such Lender from
time to time as specified by such Lender additional amounts sufficient to
compensate such Lender or other corporation for such reduction.  A certificate
as to such amounts submitted to the Borrowers and the Agent by such Lender
shall, in the absence of manifest error, be presumed to be correct and binding
for all purposes.


SECTION 4.9         TAXES.

(a)           Payments Free and Clear.  Any and all payments by the Borrowers
hereunder or under the Note or the Letters of Credit shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholding, and all liabilities with respect
thereto excluding, (i) in the case of each Lender and the Agent, income and
franchise taxes imposed by the jurisdiction under the laws of which such Lender
or the Agent (as the case may be) is organized or is or should be qualified to
do business or any political subdivision thereof and (ii) in the case of each
Lender, income and franchise taxes imposed by the jurisdiction of such Lender’s
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If the Borrowers shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under the
Note or any Letter of Credit to any Lender or the Agent, (A) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.9) such Lender or the Agent (as the case may be) receives an
amount equal to the amount such party would have received had no such deductions
been made, (B) the Borrowers shall make such deductions, (C) the Borrowers shall
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable law, and (D) the Borrowers shall deliver to the
Agent evidence of such payment to the relevant taxing authority or other
authority in the manner provided in Section 4.9(d).

30


--------------------------------------------------------------------------------


(b)           Stamp and Other Taxes.  In addition, the Borrowers shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Loan Documents, or the perfection of any
rights or security interest in respect thereto (hereinafter referred to as
“Other Taxes”).

(c)           Indemnity.  The Borrowers shall indemnify each Lender and the
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 4.9) paid by such Lender or the Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  Such indemnification shall be made within thirty
(30) days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.

(d)           Evidence of Payment.  Within thirty (30) days after the date of
any payment of Taxes or Other Taxes, the Borrowers shall furnish to the Agent,
at its address referred to in Section 13.1, the original or a certified copy of
a receipt evidencing payment thereof or other evidence of payment satisfactory
to the Agent.

(e)           Delivery of Tax Forms.  Each Lender organized under the laws of a
jurisdiction other than the United States or any state thereof shall deliver to
the Borrowers, with a copy to the Agent, on the Closing Date or concurrently
with the delivery of the relevant Assignment and Acceptance, as applicable, (i)
two United States Internal Revenue Service Forms 4224 or Forms 1001, as
applicable (or successor forms) properly completed and certifying in each case
that such Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and (ii)
an Internal Revenue Service Form W-8 or W-9 or successor applicable form, as the
case may be, to establish an exemption from United States backup withholding
taxes.  Each such Lender further agrees to deliver to the Borrowers, with a copy
to the Agent, a Form 1001 or 4224 and Form W-8 or W-9, or successor applicable
forms or manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrowers, certifying in the case of a Form 1001 or 4224 that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or the exemption to which such
forms relate unavailable and such Lender notifies the Borrowers and the Agent
that it is not entitled to receive payments without deduction or withholding of
United States federal income taxes) and, in the case of a Form W-8 or W-9,
establishing an exemption from United States backup withholding tax.

(f)            Survival.  Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 4.9 shall survive the payment in full of the
Obligations and the termination of the Commitments.

31


--------------------------------------------------------------------------------


SECTION 4.10       The Borrowers’ Representatives.  Each of the Borrowers hereby
represents and warrants to the Agent and the Lenders that each of them will
derive benefits, directly and indirectly, from the proceeds of each Loan and
Letter of Credit, both in its separate capacity and as a member of the
integrated group to which each of the Borrowers belong, since the successful
operation of the integrated group is dependent upon the continued successful
performance of the functions of the integrated group as a whole.  For
administrative convenience, TESSCO is hereby irrevocably appointed by each of
the Borrowers as agent for each of the Borrowers for the purpose of requesting
Loans and Letters of Credit hereunder from the Agent and the Lenders, receiving
the proceeds of Loans and disbursing the proceeds of Loans among the Borrowers. 
In its capacity as such agent, TESSCO shall have the power and authority through
its authorized officer or officers to (i) endorse any check for the proceeds of
any Loan for and on behalf of each of the Borrowers and in the name of each of
the Borrowers, and (ii) instruct the Agent or the Lenders to credit the proceeds
of any Loan directly to a banking account of any of the Borrowers which shall
evidence the making of such Loan and shall constitute the acknowledgement by
each of the Borrowers of the receipt of the proceeds of such Loan.  By reason of
the foregoing, the Agent and each Lender is hereby irrevocably authorized by
each of the Borrowers to make Loans to the Borrowers and issue Letters of Credit
for the account of the Borrowers pursuant to this Agreement upon the request of
any one of the persons who is authorized to do so under the provisions of any
applicable corporate resolutions of TESSCO.  Neither the Agent nor any Lender
assumes any responsibility or liability for any errors, mistakes and/or
discrepancies in any oral, telephonic, written or other transmissions of any
instructions, orders, requests and confirmations between the Agent or any Lender
and any one or more of the Borrowers in connection with any Loan, Letter of
Credit or other transaction pursuant to the provisions of this Agreement, except
for acts of gross negligence and/or willful misconduct.


ARTICLE V


CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1         Closing. The closing shall take place at the offices of
Ober, Kaler, Grimes & Shriver, a professional corporation at a date and time
upon which the parties hereto shall mutually agree.

SECTION 5.2         Conditions to Closing and Initial Loan.  The obligation of
the Lenders to close this Agreement and to make the initial Loan or issue the
initial Letter of Credit is subject to the satisfaction or waiver of each of the
following conditions:

(a)           Executed Loan Documents.  This Agreement, the Note, and the other
Loan Documents shall have been duly authorized, executed and delivered to the
Agent by the parties thereto, shall be in full force and effect and no default
shall exist thereunder, and the Borrowers shall have delivered original
counterparts of each Loan Document (except the Note) to the Lenders.

32


--------------------------------------------------------------------------------


(b)           Closing Certificates; etc.

(i)          Officer’s Certificate of the Borrowers.  The Lenders shall have
received a certificate from a Responsible Officer of each of the Borrowers, in
form and substance reasonably satisfactory to the Lenders, to the effect that
all representations and warranties of such Borrower contained in this Agreement
and the other Loan Documents are true, correct and complete in all material
respects; that such Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that such Borrower has satisfied
each of the closing conditions.

(ii)         Certificate of Secretary of the Borrowers.  The Lenders shall have
received a certificate of the secretary or assistant secretary of each of the
Borrowers certifying as to the incumbency and genuineness of the signature of
each officer of such Borrower executing Loan Documents to which it is a party
and certifying that attached thereto is a true, correct and complete copy of (A)
the articles of incorporation (or articles of organization in the case of a
limited liability company Borrower) of such Borrower and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or organization, (B) the bylaws of such Borrower
as in effect on the date of such certifications, (C) resolutions duly adopted by
the Board of Directors (or Board of Managers, as applicable) of such Borrower
authorizing the borrowings contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
5.2(b)(iii).

(iii)        Certificates of Good Standing.  To the extent requested by the
Lenders, the Lenders shall have received long-form certificates as of a recent
date of the good standing of each of the Borrowers under the laws of its
jurisdiction of organization and each other jurisdiction where any of the
Borrowers is qualified to do business and a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Person has filed required
tax returns and owes no delinquent taxes.

(iv)       Opinions of Counsel.  The Lenders shall have received favorable
opinions of counsel to the Borrowers addressed to the Lenders with respect to
the Borrowers, the Loan Documents and such other matters as the Lenders shall
reasonably request.

(v)        Tax Forms.  The Lenders shall have received copies of the United
States Internal Revenue Service forms required by Section 4.9(e) hereof.

(c)           Lien Searches; Insurance, Etc.

(i)          Lien Search. The Lenders shall have received the results of a Lien
search (including a search as to judgments, pending litigation and tax matters)
made against each of the Borrowers under the UCC (or applicable judicial docket)
as in effect in any state in which any of its assets are located, indicating
among other things that its assets are free and clear of any Lien except for
Permitted Liens.

(ii)         Hazard and Liability Insurance.  The Lenders shall have received
certificates of insurance, evidence of payment of all insurance premiums for the
current policy year

33


--------------------------------------------------------------------------------


of each, and, if requested by the Lenders, copies (certified by a Responsible
Officer) of all insurance policies in the form required by this Agreement and
otherwise in form and substance reasonably satisfactory to the Lenders in all
respects.

(d)           Consents; Defaults.

(i)          Governmental and Third Party Approvals.  The Borrowers shall have
obtained all necessary approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.

(ii)         No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Lenders’ sole discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement and such other Loan Documents.

(iii)        No Event of Default.  No Default or Event of Default shall have
occurred and be continuing.

(e)           Financial Matters.

(i)          Financial Statements.  The Lenders shall have received the audited
Consolidated and consolidating financial statements of the Borrowers and their
Subsidiaries for the most recent fiscal year, and the unaudited Consolidated and
consolidating financial statements of the Borrowers and their Subsidiaries for
the most recent fiscal quarter, all in form and substance reasonably
satisfactory to the Lenders.

(ii)         Payment at Closing.  The Borrowers shall have paid the fees set
forth or referenced in Section 4.2 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, reasonable legal fees
and expenses) to the Agent and the Lenders, and to any other Person such amount
as may be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

(f)            Miscellaneous.

(i)          Notice of Borrowing.  If applicable, the Agent shall have received
a Notice of Borrowing from the Borrowers in accordance with Section 2.2(a).

(ii)         Proceedings and Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to the
Lenders.  The Lenders shall have received copies of all other instruments and
other evidence as the Lenders may reasonably request, in

34


--------------------------------------------------------------------------------


form and substance reasonably satisfactory to the Lenders, with respect to the
transactions contemplated by this Agreement and the taking of all actions in
connection therewith.

(iii)        Existing Facility.  The Existing Facility shall be repaid in full
and terminated.

(iv)       Due Diligence and Other Documents.  The Borrowers shall have
delivered to the Agent such other documents, certificates and opinions as the
Lenders may reasonably request.

SECTION 5.3         Conditions to All Loans and Letters of Credit.  The
obligation of the Lenders to make any Loan or Letter of Credit is subject to the
satisfaction of the following conditions precedent on the relevant borrowing or
issue date, as applicable:

(a)           Continuation of Representations and Warranties.  The
representations and warranties contained in Article VI shall be true and correct
on and as of such borrowing or issuance date with the same effect as if made on
and as of such date; except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.  The Borrowers shall have the right from time to time,
with the consent of the Lenders, to modify or supplement any of the Schedules
(including the provision of new Schedules) referred to in this Agreement, and
following any such modification or supplement with the consent of the Lenders,
the representations in this Agreement shall be deemed to refer to such Schedules
as so modified or supplemented; provided, that the Borrowers shall be deemed to
have represented at the time of delivery of any such modification or supplement
that such modifications or supplements do not relate to circumstances which
individually or in the aggregate have resulted in a Material Adverse Change or
which would result in a Default or an Event of Default.

(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing hereunder (i) on the Borrowing Date with respect to
such Loan or after giving effect to the Loan to be made on such date or (ii) on
the issue date with respect to such Letter of Credit or after giving effect to
such Letter of Credit on such date.

(c)           Officer’s Compliance Certificate; Additional Documents.  The Agent
shall have received the current Officer’s Compliance Certificate and each
additional document, instrument, legal opinion or other item of information
reasonably requested by it.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

SECTION 6.1         Representations and Warranties.  To induce the Agent and the
Lenders to enter into this Agreement and to induce the Lenders to make Loans and
issue Letters of Credit, the Borrowers hereby represent and warrant to the Agent
and the Lenders both before and after giving effect to the transactions
contemplated hereunder that:

35


--------------------------------------------------------------------------------


(a)           Organization; Power; Qualification.  Each of the Borrowers is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where failure to be
so qualified would have a material adverse effect on such Borrower.  The
jurisdictions in which the Borrowers are organized and qualified to do business
as of the Closing Date are described on Schedule 6.1(a).

(b)           Ownership.  Each Subsidiary of the Borrowers as of the Closing
Date is listed on Schedule 6.1(b).   As of the Closing Date, the capitalization
of the Borrowers and their Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 6.1(b).  All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable.  The
shareholders of the Subsidiaries of the Borrowers and the number of shares owned
by each as of the Closing Date are described on Schedule 6.1(b).  As of the
Closing Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of capital stock of the Borrowers or their
Subsidiaries, except for TESSCO Technologies Incorporated, which is publicly
traded, and except as described on Schedule 6.1(b).  The only  Subsidiaries of
the Borrowers which are not Borrowers under this Agreement are dormant, have no
material assets and will not have any material assets in the future.

(c)           Authorization of Agreement, Loan Documents and Borrowing. Each of
the Borrowers and their Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms.  This
Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of the Borrowers and each of their
Subsidiaries party thereto, and each such document constitutes the legal, valid
and binding obligation of the Borrowers or their Subsidiary party thereto,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(d)           Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by the Borrowers and their
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any Governmental Approval which
has not been obtained or violate any Applicable Law relating to the Borrowers,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any of
the Borrowers or a material default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person which would have a
material adverse effect on any Borrower, or (iii) result in or require the
creation or imposition of any Lien upon or with respect to

36


--------------------------------------------------------------------------------


any property now owned or hereafter acquired by such Person (other than Liens,
if any) arising under the Loan Documents.

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrowers (i) has all Governmental Approvals required by any Applicable Law for
it to conduct its business, each of which is in full force and effect, is final
and not subject to review on appeal and is not the subject of any pending or, to
the best of its knowledge, threatened attack by direct or collateral proceeding,
and (ii) is in compliance with each Governmental Approval applicable to it and
in compliance with all other Applicable Laws relating to it or any of its
respective properties, the noncompliance with which would have a material
adverse effect on such Borrower.

(f)            Tax Returns and Payments.  Each of the Borrowers and its
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable pursuant to and as provided
for under such returns (unless such taxes, assessments, and governmental charges
or levies are currently being contested by the Borrowers in good faith and by
appropriate proceedings, and adequate reserves have been set aside therefor). 
No Governmental Authority has asserted any Lien (other than Permitted Liens) or
other claim against any of the Borrowers or any Subsidiary thereof with respect
to unpaid taxes which has not been discharged or resolved.  The charges,
accruals and reserves on the books of the Borrowers and any of their
Subsidiaries in respect of federal, state, local and other taxes for all Fiscal
Years and portions thereof since the organization of the Borrowers and any of
their Subsidiaries are in the judgment of the Borrowers adequate, and the
Borrowers do not anticipate any additional taxes or assessments for any of such
years.

(g)           Intellectual Property Matters.  Each of the Borrowers and their
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing, in all cases in which the
failure to own or possess such rights would have a Material Adverse Effect.  No
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and neither the
Borrowers nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations.

(h)           Environmental Matters. To the best of the Borrowers’ knowledge and
belief and except as disclosed to the Lenders in writing:

(i)          The properties owned, leased or operated by the Borrowers and their
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;

(ii)         The Borrowers, each Subsidiary and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with

37


--------------------------------------------------------------------------------


all applicable Environmental Laws the noncompliance with which would have a
Material Adverse Effect, and there is no contamination at, under or about such
properties or such operations which could interfere with the continued operation
of such properties or impair the fair saleable value thereof;

(iii)        Neither any Borrower nor any Subsidiary thereof has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does any Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;

(iv)       Hazardous Materials have not been transported or disposed of to or
from the properties owned, leased or operated by the Borrowers and their
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that would give rise to a material
liability under, any applicable Environmental Laws;

(v)        No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of any Borrower, threatened, under any
Environmental Law to which any Borrower or any Subsidiary thereof is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any Borrower, any Subsidiary or such properties or operations; and

(vi)       There has been no release, or to the best of any Borrower’s
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by any Borrower or any Subsidiary, now or in the past,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws, which would have a Material Adverse Effect.

(i)            ERISA.

(i)          As of the Closing Date, neither any Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 6.1(i);

(ii)         each Borrower and each ERISA Affiliates is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired.  Each Employee Benefit Plan that
is intended to be qualified under Section 401(a) of the Code has been determined
by the Internal Revenue Service to be so qualified as to form, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code.  No liability has been incurred by any Borrower or any ERISA Affiliate
which remains unsatisfied for any taxes or penalties with respect to any
Employee Benefit Plan or any Multiemployer Plan;

38


--------------------------------------------------------------------------------


(iii)        No Pension Plan has been terminated, nor has any accumulated
funding deficiency (as defined in Section 412 of the Code) been incurred
(without regard to any waiver granted under Section 412 of the Code), nor has
any funding waiver from the Internal Revenue Service been received or requested
with respect to any Pension Plan, nor has any Borrower or any ERISA Affiliate
failed to make any contributions or to pay any amounts due and owing as required
by Section 412 of the Code, Section 302 of ERISA or the terms of any Pension
Plan prior to the due dates of such contributions under Section 412 of the Code
or Section 302 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan;

(iv)       Neither any Borrower nor any ERISA Affiliate has:  (A) engaged in a
nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan, or (D) failed to make a required installment or other
required payment under Section 412 of the Code, in each case, if such
transaction, liability, non-payment or failure would result in a material
adverse effect upon any of the Borrowers;

(v)        No Termination Event has occurred or is reasonably expected to occur;
and

(vi)       No proceeding, claim, lawsuit and/or investigation is existing or, to
the best knowledge of the Borrowers after due inquiry, threatened concerning or
involving any (A) employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by any Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

(j)            Margin Stock.  Neither any Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used in Regulation U of the Board of Governors of the
Federal Reserve System).  No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.

(k)           Government Regulation.  Neither any Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither any Borrower nor any Subsidiary thereof is, or
after giving effect to any Loan or Letter of Credit will be, subject to
regulation under the Public Utility Holding Company Act of 1935 or the
Interstate Commerce Act, each as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.

39


--------------------------------------------------------------------------------


(l)            Employee Relations. Each of the Borrowers and its Subsidiaries
has a stable work force in place and is not, as of the Closing Date, party to
any collective bargaining agreement nor has any labor union been recognized as
the representative of its employees except as set forth on Schedule 6.1(l).  The
Borrowers know of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving their employees or those of their
Subsidiaries.

(m)          Burdensome Provisions.  Neither any Borrower nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect.  The Borrowers
and their Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.

(n)           Financial Statements.  The (i) Consolidated and consolidating
balance sheets of the Borrowers and their Subsidiaries and the related
statements of income and retained earnings and cash flows for the Borrowers’
most recent Fiscal Year then ended and (ii) unaudited Consolidated and
consolidating balance sheet of the Borrowers and their Subsidiaries for the
Borrowers’ most recent fiscal quartner and related unaudited interim statements
of revenue and retained earnings, copies of which have been furnished to the
Lenders, are complete and correct and fairly present the assets, liabilities and
financial position of the Borrowers and their Subsidiaries as at such dates, and
the results of the operations and changes of financial position for the periods
then ended.  All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP.  The Borrowers and
their Subsidiaries have no Debt, obligation or other unusual forward or
long-term commitment which is not fairly reflected in the foregoing financial
statements or in the notes thereto.

(o)           No Material Adverse Change.  Since the date of the most recent
audited financial statements delivered to the Lenders, there has been no
material adverse change in the properties, business, operations, prospects, or
condition (financial or otherwise) of the Borrowers and their Subsidiaries and
no event has occurred or condition arisen that could reasonably be expected to
have a Material Adverse Effect.

(p)           Solvency.  As of the Closing Date and after giving effect to each
Loan and Letter of Credit made hereunder, the Borrowers, on a consolidated
basis, will be Solvent.

(q)           Titles to Properties.  Each of the Borrowers and their
Subsidiaries has such title to the real property owned by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, including, but not limited to, those reflected on
the balance sheets of the Borrowers and their Subsidiaries described in Section
6.1(n), except those which have been disposed of by the Borrowers or their
Subsidiaries subsequent to such date, which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder, and
except for minor imperfections in title which do not significantly detract from
the use thereof.

40


--------------------------------------------------------------------------------


(r)            Liens.  None of the properties and assets of any Borrower or any
Subsidiary thereof is subject to any Lien, except Permitted Liens.  No financing
statement under the Uniform Commercial Code of any state which names any
Borrower or any Subsidiary thereof or any of their respective trade names or
divisions as debtor and which has not been terminated, has been filed in any
state or other jurisdiction upon the authority of any Borrower or in respect of
any security interest granted by any Borrower, and neither any Borrower nor any
Subsidiary thereof has signed any such financing statement or any security
agreement authorizing any secured party thereunder to file any such financing
statement, except to perfect Permitted Liens.

(s)           Debt and Guaranty Obligations.  Schedule 6.1(s) is a complete and
correct listing of all Debt and Guaranty Obligations of the Borrowers and their
Subsidiaries as of the Closing Date in excess of $500,000.  The Borrowers and
their Subsidiaries have performed and are in compliance with all of the terms of
such Debt and Guaranty Obligations and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
notice or lapse of time or both would constitute such a default or event of
default on the part of the Borrowers or their Subsidiaries exists with respect
to any such Debt or Guaranty Obligation.

(t)            Litigation.  Except for matters existing on the Closing Date and
set forth on Schedule 6.1(t), there are no actions, suits or proceedings pending
nor, to the knowledge of any Borrower, threatened against or in any other way
relating adversely to or affecting any Borrower or any Subsidiary thereof or any
of their respective properties in any court or before any arbitrator of any kind
or before or by any Governmental Authority which would have a Material Adverse
Effect.

(u)           Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by any Borrower or any Subsidiary thereof under any contract
or judgment, decree or order to which any Borrower or any Subsidiary is a party
or by which any Borrower or any Subsidiary or any of their respective properties
may be bound or which would require any Borrower or any Subsidiary to make any
payment thereunder prior to the scheduled maturity date therefor which would
have a Material Adverse Effect.

(v)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data produced by or on behalf of any
Borrower or any Subsidiary thereof and furnished to the Lenders were, at the
time the same were so furnished, complete and correct in all material respects
to the extent necessary to give the recipient a true and accurate knowledge of
the subject matter.  To the knowledge of the Borrowers, no document furnished or
written statement made to the Agent or any Lender by any Borrower or any
Subsidiary thereof in connection with the negotiation, preparation or execution
of this Agreement or any of the Loan Documents contains or will contain any
untrue statement of a fact material to the creditworthiness of the Borrowers or
their Subsidiaries or omits or will omit to state a fact necessary in order to
make the statements contained therein not misleading.  No Borrower is aware of
any facts which it has not disclosed in writing to the Agent having a Material
Adverse Effect, or insofar as any Borrower can now foresee, could reasonably be
expected to have a Material Adverse Effect.

41


--------------------------------------------------------------------------------


SECTION 6.2         Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including but not limited to any such representation or warranty made
in or in connection with any amendment thereto) shall constitute representations
and warranties made under this Agreement.  All representations and warranties
made under this Agreement shall be made or deemed to be made at and as of the
Closing Date, shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.


ARTICLE VII


FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.11 hereof, the Borrowers will furnish or cause to be furnished to
the Lenders at their respective addresses as set forth on Schedule 1, or such
other office as may be designated by a Lender from time to time:


SECTION 7.1         FINANCIAL STATEMENTS.

(a)           Monthly Financial Statements.  As soon as practicable and in any
event within forty-five (45) days after the end of each month in each Fiscal
Year, an unaudited Consolidated and consolidating balance sheet of the Borrowers
and their Subsidiaries as of the close of such month and unaudited Consolidated
and consolidating statements of income, retained earnings and cash flows and
statements of shareholder equity and changes in financial position for the month
then ended and that portion of the Fiscal Year then ended, including the notes
thereto, prepared by  or under the direction of the chief financial officer of
the Borrowers,  containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, subject to normal year end adjustments.

(b)           Quarterly Financial Statements.  As soon as practicable and in any
event within forty-five (45) days after the end of each quarter in each Fiscal
Year, an unaudited Consolidated and consolidating balance sheet of the Borrowers
and their Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated and consolidating statements of income, retained earnings and cash
flows and statements of shareholder equity and changes in financial position for
the fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Borrowers in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrowers to present
fairly in all material respects the financial condition of the Borrowers and
their Subsidiaries as of their respective dates and the results of operations of
the Borrowers and their Subsidiaries for the respective periods then ended,
subject to normal year end adjustments.

42


--------------------------------------------------------------------------------


(c)           Annual Financial Statements.  As soon as practicable and in any
event within one hundred twenty (120) days after the end of each Fiscal Year, an
audited Consolidated and consolidating balance sheet of the Borrowers and their
Subsidiaries as of the close of such Fiscal Year and audited Consolidated and
consolidating balance sheets, statements of shareholder equity, statements of
income, retained earnings and cash flows, and statements of changes in financial
position for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures
for the preceding Fiscal Year and prepared by an independent certified public
accounting firm acceptable to the Lenders in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operation of any change in the application of accounting principles
and practices during the year, and accompanied by a report thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrowers or any of their Subsidiaries or with
respect to accounting principles followed by the Borrowers or any of their
Subsidiaries not in accordance with GAAP.

SECTION 7.2         Officer’s Compliance Certificate.  As soon as practicable,
and in any event within forty-five (45) days after the end of each fiscal
quarter in each Fiscal Year, and at such other times as the Lenders shall
reasonably request, a certificate of the chief financial officer or the
treasurer of the Borrowers: (a) stating that no Event of Default exists under
the Loan Documents, or if an Event of Default exists, specifying the Event of
Default, (b) calculating the Borrowers’ ratio of Funded Debt to EBITDA for the
previous Fiscal Quarter, and (c) demonstrating the calculation of the Borrowers’
compliance with the other financial covenants set forth herein, all of which
shall be in form and substance reasonably satisfactory to the Lenders in all
respects.


SECTION 7.3         [INTENTIONALLY OMITTED]


SECTION 7.4         BORROWING BASE CERTIFICATES AND OTHER REPORTS.

(a)           As soon as available, but in no event more than fifteen (15) days
after the end of each month, and at such other times as the Lenders shall
reasonably request in order to verify eligibility for a proposed Loan, a
Borrowing Base Certificate in the form of Exhibit C hereto, accompanied by
accounts receivable aging reports, accounts payable aging reports, and inventory
reports in form and substance reasonably satisfactory to the Lenders in all
respects, and

(b)           Such other information regarding the operations, business affairs
and financial condition of the Borrowers or any of their Subsidiaries as any
Lender may reasonably request and which the Borrowers can legally provide.

SECTION 7.5         Notice of Litigation and Other Matters.  Prompt (but in no
event later than ten (10) days after an officer of the Borrowers obtains
knowledge thereof) telephonic and written notice of:

(a)           the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against

43


--------------------------------------------------------------------------------


or involving any Borrower or any Subsidiary thereof or any of their respective
properties, assets or businesses and involving claims of $1,000,000 or more;

(b)           any notice of any violation received by any Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
would have a Material Adverse Effect;

(c)           any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Borrower or any Subsidiary thereof
which would have a Material Adverse Effect;

(d)           any attachment, judgment, lien, levy or order exceeding $1,000,000
that has been assessed against any  Borrower or any Subsidiary thereof;

(e)           any Default or Event of Default; and

(f)            (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by any Borrower or any ERISA Affiliate of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by any Borrower or any ERISA Affiliate
from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA and (iv) any Borrower
obtaining knowledge or reason to know that any Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA 
which would have a Material Adverse Effect.

SECTION 7.6         Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of any Borrower
to the Agent or any Lender (other than financial forecasts) whether pursuant to
this Article VII or any other provision of this Agreement, or any of the other
Loan Documents, shall be, at the time the same is so furnished, complete and
correct in all material respects to the extent necessary to give the Agent or
any Lender complete, true and accurate knowledge of the subject matter based on
the Borrowers’ knowledge thereof.


ARTICLE VIII


AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 13.11, each of the Borrowers will:

SECTION 8.1         Preservation of Corporate Existence and Related Matters. 
Except as permitted by Section 10.5, preserve and maintain its separate
corporate existence and all rights,

44


--------------------------------------------------------------------------------


franchises, licenses and privileges necessary to the conduct of its business,
and qualify and remain qualified as a foreign corporation or limited liability
company, as applicable, and authorized to do business in each jurisdiction where
the nature and scope of its activities require it to so qualify under Applicable
Law and where the failure to be so qualified would have a material adverse
effect on such Borrower.

SECTION 8.2         Maintenance of Property.  To the extent within the control
of the Borrowers, protect and preserve all properties useful in and material to
its business, including copyrights, patents, trade names and trademarks;
maintain in good working order and condition all buildings, equipment and other
tangible real and personal property useful and material to its business; and
from time to time make or cause to be made all renewals, replacements and
additions to such property necessary for the conduct of its business, so that
the business carried on in connection therewith may be properly and
advantageously conducted at all times.

SECTION 8.3         Insurance.  Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required hereby, and on the Closing Date and from time
to time thereafter deliver to the Agent upon its reasonable request a detailed
list of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

SECTION 8.4         Accounting Methods and Financial Records.  Maintain a system
of accounting, and keep such books, records and accounts (which shall be true
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 8.5         Payment and Performance of Obligations.  Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property (unless such taxes,
assessments and governmental charges or levies are being contested by the
Borrowers in good faith and by appropriate proceedings and adequate reserves
have been set aside therefor), and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices, except where failure
to do so will not have a material adverse effect on such Borrower.

SECTION 8.6         Compliance With Laws and Approvals.  Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business,
except where the failure to so comply or the failure to so maintain will not
have a material adverse effect on such Borrower.

SECTION 8.7         Environmental Laws.  In addition to and without limiting the
generality of Section 8.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with, all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all

45


--------------------------------------------------------------------------------


licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except where  failure to obtain, comply or
maintain, or failure to cause such tenants to obtain, comply or maintain, will
not have a material adverse effect on such Borrower, (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the Agent and
the Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrowers or such Subsidiary, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor.

SECTION 8.8         Compliance with ERISA.  In addition to and without limiting
the generality of Section 8.6, (a) comply in all material respects with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans, (b) not take any action
or fail to take action the result of which could be a material liability to the
PBGC or to a Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code, that in each case would have a material adverse effect on any Borrower,
(d) operate each Employee Benefit Plan in such a manner that will not incur any
tax liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code that in each case would
have  material adverse effect on any Borrower, and (e) furnish to the Lenders
upon any Lender’s request such additional information about any Employee Benefit
Plan as may be reasonably requested by any Lender.

SECTION 8.9         Compliance With Agreements.  Comply in all material respects
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business the noncompliance with
which would have a Material Adverse Effect.

SECTION 8.10       Conduct of Business.  Engage only in businesses in
substantially the same fields as the businesses conducted on the Closing Date
and in lines of business reasonably related thereto.

SECTION 8.11       Visits and Inspections.  Permit representatives of the Agent
or any Lender, from time to time, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects; provided, however, that prior to an Event of Default, the Lenders
shall conduct an audit not more than once every Fiscal Year during normal
business hours and after giving reasonable prior

46


--------------------------------------------------------------------------------


notice. Borrowers will reimburse the Agent or the Lenders for the cost of one
audit per year, or, in the case of an Event of Default, as many audits as the
Agent or Lenders shall deem necessary or appropriate.

SECTION 8.12       Additional Subsidiaries.  Within ten (10) days after any new
Subsidiary of any Borrower, which is created or acquired after the Closing Date,
engages in any business operations, cause to be executed and delivered to the
Agent (a) a duly executed Assignment and Assumption Agreement, in form and
substance satisfactory to the Agent and the Lenders pursuant to which such new
Subsidiary shall become jointly and severally liable for the obligations of the
Borrowers hereunder, (b) favorable legal opinions addressed to the Lenders in
form and substance reasonably satisfactory thereto with respect to such
Assignment and Assumption Agreement, and (c) such other searches, documents and
closing certificates as may be requested by the Agent.

SECTION 8.13       Further Assurances.  Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Agent or any
Lender may reasonably require to document and consummate the transactions
contemplated hereby and to vest completely in and insure the Agent and the
Lenders their respective rights under this Agreement, the Note, the Letters of
Credit and the other Loan Documents.

SECTION 8.14       Insurance.  Maintain with financially sound, well rated and
reputable insurance companies insurance in such amounts and covering such risks
as is consistent with sound business practice, and in any event as is ordinarily
and customarily carried by companies similarly situated and in the same or
similar businesses as such Borrower.  Each Borrower will pay, when due, all
premiums on such insurance and will furnish to the Lenders, upon request,
evidence of payment of such premiums and other information as to the insurance
carried by such Borrower.  Such insurance shall include, without limitation, (a)
comprehensive fire and extended coverage insurance (including vandalism and
malicious mischief) on the physical assets and properties of such Borrower
against such risks, with such loss deductible amounts and in such amounts not
less than those which may be reasonably satisfactory to the Lenders but in all
events conforming to prudent business practices and in such minimum amounts that
such Borrower will not be deemed a co-insurer under applicable insurance laws,
regulations, policies and practices, (b) public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
any  Borrower, and  (c) worker’s compensation insurance.

SECTION 8.15       Bank Accounts.  Maintain the Management Account as the
Borrowers’ primary disbursement account at SunTrust Bank

47


--------------------------------------------------------------------------------



ARTICLE IX


FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.11 hereof, the Borrowers and their Subsidiaries on a Consolidated
basis will:

SECTION 9.1         Minimum Tangible Net Worth.  From and including June 30,
2007, through the Scheduled Maturity Date, as measured at the end of each of the
Borrowers’ fiscal quarters, maintain a combined Tangible Net Worth of not less
than $43,000,000; provided, however, that the Minimum Tangible Net Worth
requirement shall increase, annually upon receipt of year-end financial
statements, by fifty percent (50%) of the Borrowers’ combined net income after
applicable taxes.

SECTION 9.2         Minimum Cash Flow Coverage to Debt Service Ratio. From the
Closing Date through the Scheduled Maturity Date, maintain a ratio of Cash Flow
to Debt Service, as measured at the end of each of the Borrowers’ fiscal
quarters on a trailing four-quarter basis, of no less than 1.75:1.00.

SECTION 9.3         [Intentionally Omitted].

SECTION 9.4         Maximum Funded Debt/EBITDA. From the Closing Date through
the Scheduled Maturity Date, maintain a ratio of  (a) Funded Debt, as measured
at the end of each of the Borrowers’ fiscal quarters, to (b) EBITDA, as measured
at the end of each of the Borrowers’ fiscal quarters on a trailing four-quarter
basis, of no more than 3.00:1:00; provided, however, if TESSCO (or any
affiliate) purchases a new headquarters building (the “HQ Purchase
Transaction”), this Section 9.4 shall cease to be applicable and Section 9.5
shall become applicable.  The date on which TESSCO consummates the purchase of a
new headquarters building is referred to in herein as the “HQ Purchase Date”.

SECTION 9.5         Maximum Funded Debt/EBITDA or EBITDAR. From the HQ Purchase
Date through the Scheduled Maturity Date, if the HQ Purchase Transaction is
financed with off balance sheet financing, maintain a ratio of (a) Funded Debt,
as measured at the end of each of the Borrowers’ fiscal quarters, to (b)
EBITDAR, as measured at the end of each of the Borrowers’ fiscal quarters on a
trailing four-quarter basis, of no more than 4.25:1:0, or if the HQ Purchase
Transaction is financed with on balance sheet financing, maintain a ratio of (y)
Funded Debt, as measured at the end of each of the Borrowers’ fiscal quarters,
to (b) EBITDA, as measured at the end of each of the Borrowers’ fiscal quarters
on a trailing four-quarter basis, of no more than 4.25:1:0.

48


--------------------------------------------------------------------------------



ARTICLE X


NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, each Borrower agrees that it shall not and shall not
permit any of its Subsidiaries to:

SECTION 10.1       Limitations on Debt.  Without the Lenders’ prior written
consent, which consent shall not be unreasonably withheld, create, incur, assume
or suffer to exist any Debt except:

(a)           the Obligations;

(b)           Debt existing on the Closing Date and not otherwise permitted
under this Section 10.1, as set forth on Schedule 6.1(s), and the renewal and
refinancing (but not the increase in the aggregate principal amount thereof)
thereof;

(c)           current trade debt incurred in the ordinary course of business;

(d)           payable purchase money Debt of the Borrowers and their
Subsidiaries (and renewals or replacement, without increase, of such purchase
money Debt) in an aggregate amount not to exceed $5,000,000;

(E)           WITHOUT DUPLICATION, DEBT SECURED BY PERMITTED LIENS;

(F)            SUBORDINATED DEBT;

(G)           UNSECURED LETTERS OF CREDIT, BANKERS’ ACCEPTANCES AND/OR (I)
SECURED HEDGING AGREEMENTS BETWEEN ANY BORROWER AND ANY LENDER OR ANY AFFILIATE
OF ANY LENDER AND/OR (II) UNSECURED HEDGING AGREEMENTS BETWEEN ANY BORROWER AND
ANY OTHER FINANCIAL INSTITUTION, PROVIDING FOR THE TRANSFER OR MITIGATION OF
FOREIGN EXCHANGE RISKS OR INTEREST RATE RISKS EITHER GENERALLY OR UNDER SPECIFIC
CONTINGENCIES;

(H)           CAPITAL LEASES NOT TO EXCEED $5,000,000 IN THE AGGREGATE;

(I)            INTERCOMPANY DEBT BY AND AMONG ANY OR ALL OF THE BORROWERS; AND

(l)            Debt permitted under the provisions of Sections 10.2 and 10.4 of
this Agreement.

provided, that no agreement or instrument with respect to Debt permitted to be
incurred by this Section 10.1 shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of any Borrower to make any
payment to any Borrower or any  Subsidiary (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling the Borrowers to
pay the Obligations.

49


--------------------------------------------------------------------------------


SECTION 10.2       Limitations on Guaranty Obligations.  Create, incur, assume
or suffer to exist any Guaranty Obligations except (a) Guaranty Obligations in
favor of the Agent for the benefit of the Agent and the Lenders, and (b) Debt
consisting of Guaranty Obligations guaranteeing Debt of another Borrower that is
otherwise expressly permitted by Section 10.1.

SECTION 10.3       Limitations on Liens.  Without the Lenders’ prior written
consent, which consent shall not be unreasonably withheld, create, incur, assume
or suffer to exist, any Lien on or with respect to any of its assets or
properties (including without limitation shares of capital stock or other
ownership interests), real or personal, whether now owned or hereafter acquired,
except any of the following liens (“Permitted Liens”):

(a)           Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(b)           the claims of materialmen, mechanics, carriers, warehousemen, or
processors for labor, materials, supplies or rentals incurred in the ordinary
course of business which are not overdue for a period of more than thirty (30)
days or which are bonded over or covered by insurance;

(c)           Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

(d)           Liens not otherwise permitted by this Section 10.3 and in
existence on the Closing Date and described on Schedule 10.3(d);

(e)           Liens securing Debt permitted under Section 10.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of the related asset, (ii) such Liens do not at any time encumber
any property other than the property financed by such Debt, (iii) the amount of
Debt secured thereby is not increased, and (iv) the principal amount of Debt
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original purchase price of such property at the time it was acquired;

(f)            deposits or pledges to secure obligations under workers’
compensation, social security or similar laws, or under unemployment insurance
in the ordinary course of business;

(g)           judgment Liens to the extent the entry of such judgment does not
constitute an Event of Default under the terms of this Agreement;

(h)           deposits, liens or pledges to secure payments of (i) unemployment
and other insurance, old-age pensions or other social security obligations, or
(ii) the performance of

50


--------------------------------------------------------------------------------


bids, tenders, leases, contracts, public or statutory obligations, surety, stay
or appeal bonds, or other similar obligations arising in the ordinary course of
business; provided that liens permitted under this Section 10.3(h)(ii) shall not
exceed $1,000,000 in the aggregate at any one time;

(i)            statutory landlord’s Liens under leases to which any Borrower or
any Subsidiary is a party;

(j)            Liens securing Debt permitted by the provisions of Section
10.1(d), or Liens securing debt permitted by the provisions of Section 10.1(b),
which liens are described in Schedule 6.1(s);

(k)           Liens securing obligations under Capital Leases to the extent such
Capital Leases are permitted by the provisions of this Agreement; and

(l)            any Lien arising under any retention of title arrangements
entered into in the ordinary course of business and not entered into primarily
for the purpose of securing borrowings.

SECTION 10.4       Limitations on Loans, Investments and Acquisitions.  
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock, interests in any partnership or joint venture (including without
limitation the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person except:

(a)           Permitted Acquisitions;

(b)           replacements of assets that are the subject of Permitted Asset
Dispositions;

(c)           investments not otherwise permitted by this Section 10.4 in
Subsidiaries existing on the Closing Date (provided that the Borrowers’
aggregate investment in non-Borrower Subsidiaries shall in no event exceed the
aggregate investment in such Non-Borrower Subsidiaries on the date hereof), and
the other existing loans, advances and investments not otherwise permitted by
this Section 10.4 described on Schedule 10.4;

(d)           investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within 120 days from the date of acquisition thereof, (ii) commercial paper
maturing no more than 120 days from the date of creation thereof and currently
having the highest rating obtainable from either Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., or Moody’s Investors
Service, Inc., (iii) certificates of deposit maturing no more than 120 days from
the date of creation thereof issued by commercial banks incorporated under the
laws of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency; provided, that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit

51


--------------------------------------------------------------------------------


and $10,000,000 for any one such bank, or (iv) time deposits maturing no more
than 30 days from the date of creation thereof with commercial banks or savings
banks or savings and loan associations each having membership either in the FDIC
or the deposits of which are insured by the FDIC and in amounts not exceeding
the maximum amounts of insurance thereunder;

(e)           investments by any Borrower or any Subsidiary in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of capital stock, assets or any combination thereof)
of any other Person if such acquisition has been previously approved in writing
by the Lenders (except to the extent consent is not required pursuant to the
terms hereof) and the Borrowers comply with the provisions of Section 8.12.

(f)            the receipt of Debt by any Borrower or any Subsidiary which
represents payment to such Borrower or Subsidiary, as the case may be, of a
portion of the purchase price payable in connection with a Permitted Asset
Disposition;

(g)           the receipt of securities in connection with the settlement of
claims against any customer, supplier or vendor or as a result of the bankruptcy
of any such customer, supplier or vendor;

(h)           any advance to an officer or employee of any Borrower or any
Subsidiary for travel or other business expenses in the ordinary course of
business, provided that the aggregate amount of all such advances by all of the
Borrowers and its Subsidiaries (taken as a whole) outstanding at any time shall
not exceed $100,000;

(i)            trade credit extended to customers in the ordinary course of
business; and

(j)            ordinary course working capital advances and loans to and from
any Borrower to any other Borrower.

SECTION 10.5       Limitations on Mergers and Liquidation.  Merge, consolidate
or enter into any similar combination with any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), except
that (a) the Borrowers may engage in Permitted Acquisitions and Permitted Asset
Dispositions, (b) any Borrower may merge into or consolidate with any other
Borrower, and (c) any Subsidiary may merge into or consolidate with any
Borrower, so long as (i) the Borrower is the surviving entity and (ii) such
merger or consolidation does not render the surviving entity insolvent.

SECTION 10.6       Limitations on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except Permitted Asset Dispositions.

SECTION 10.7       Limitations on Dividends and Distributions.  Declare or pay
any dividends upon any of its capital stock; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its capital stock, or
make any distribution of cash, property or assets among the holders of shares of
its capital stock, or make any change in its capital structure; provided that
(a) any Subsidiary (including any Subsidiary that is also a Borrower) may pay
cash

52


--------------------------------------------------------------------------------


dividends to any of the Borrowers, and (b) the Borrowers may purchase up to
$10,000,000 of their issued and outstanding stock in the aggregate after the
date hereof.

SECTION 10.8       Limitations on Exchange and Issuance of Capital Stock. 
Except in connection with any Permitted Acquisition, issue, sell or otherwise
dispose of any class or series of capital stock that, by its terms or by the
terms of any security into which it is convertible or exchangeable, is, or upon
the happening of an event or passage of time would be, (a) convertible or
exchangeable into Debt or (b) required to be redeemed or repurchased, including
at the option of the holder, in whole or in part, or has, or upon the happening
of an event or passage of time would have, a redemption or similar payment due.

SECTION 10.9       Transactions with Affiliates. Except as expressly permitted
pursuant to Section 10.4, directly or indirectly  (a) make any loan or advance
to, or purchase or assume the Note or other obligation to or from, any of its
officers, directors, shareholders or other Affiliates, or to or from any member
of the immediate family of any of its officers, directors, shareholders or other
Affiliates, or, other than on an arm’s length basis, subcontract any operations
to any of its Affiliates or (b) enter into, or be a party to, any other
transaction with any of its Affiliates, except pursuant to the reasonable
requirements of its business and upon fair and reasonable terms that are fully
disclosed to and approved in writing by the Required Lenders prior to the
consummation thereof and are no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not its Affiliate. The
foregoing provisions shall not restrict (a) any employment agreement or related
compensation arrangement entered into by any Borrower or Subsidiary, or any
reasonable travel or business expense reimbursement or advance made by any
Borrower or subsidiary, in each case, on an arm’s length basis in the ordinary
course of business consistent with past or reasonable business practices, (b)
the payment of dividends and distributions to the extent otherwise permitted by
this Agreement, and (c) intercompany investments and loans between and among
Borrowers as and to the extent permitted by this Agreement.

SECTION 10.10     Certain Accounting Changes.  Change its Fiscal Year end, or
make any change in its accounting treatment and reporting practices except as
required by GAAP.

SECTION 10.11     Amendments; Payments and Prepayments of Subordinated Debt. 
Amend or modify (or permit the modification or amendment of) any of the terms or
provisions of any Subordinated Debt, or cancel or forgive, make any voluntary or
optional payment or prepayment on, or redeem or acquire for value (including
without limitation by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due) any
Subordinated Debt.

SECTION 10.12     Restrictive Agreements. Enter into any Debt which contains any
negative pledge on assets or any covenants more restrictive than the provisions
of Articles VIII, IX and X hereof, or which restricts, limits or otherwise
encumbers its ability to incur Liens on or with respect to any of its assets or
properties other than the assets or properties securing such Debt.

SECTION 10.13     Capital Expenditures. Spend, in the aggregate, more than (a)
$10,000,000 in Capital Expenditures during the fiscal year ending March 31,
2008, or (b)

53


--------------------------------------------------------------------------------


$8,000,000 in Capital Expenditures in any fiscal year thereafter. The Agent and
the Lenders agree that the foregoing limitation shall not include or in any way
restrict Capital Expenditures made or to be made by the Borrower relating to the
use of insurance proceeds to repair, replace or rebuild any assets or facilities
damaged or destroyed as a result of any prior or future casualty.


ARTICLE XI


DEFAULT AND REMEDIES

SECTION 11.1       Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:

(a)           Default in Payment of Principal and Interest on Loans and
Reimbursement Obligations.  The Borrowers shall default in any payment of
principal of or interest on, any Loan, Note or Reimbursement Obligation when and
as due (whether at maturity, by reason of acceleration or otherwise); provided,
however, that the Borrowers shall not be deemed to be in default hereunder if a
failure to make an interest payment results from the failure of the Lenders to
make a Loan when the Borrowers are otherwise entitled to a Loan hereunder, or
from the failure of any Lender to make automatic payments of interest pursuant
to the procedures described or contemplated by Section 2.2(b)(ii) hereof.

(b)           Other Payment Default.  The Borrowers shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
(a) any fee payable hereunder or under any Hedging Agreement, as and when the
same becomes due and payable, or (b) the payment of any other Obligation within
ten (10) days after demand therefor.

(c)           Misrepresentation.  Any representation or warranty made or deemed
to be made by any of the Borrowers or any of their Subsidiaries under this
Agreement, any Loan Document or any amendment hereto or thereto, shall at any
time prove to have been incorrect or misleading in any material respect when
made or deemed made; provided, however, that in the event the Agent or the
Lenders determine that a Borrower has made a misrepresentation constituting an
Event of Default, the Agent shall notify the Borrowers, and the Borrowers shall
be permitted two (2) Business Days after the receipt of such notice to
demonstrate to the Agent and the Lenders in writing that the representation was
not a misrepresentation. Thereafter, if the Agent and the Lenders are satisfied
that such representation was not a misrepresentation, then such representation
shall no longer be the basis for an Event of Default hereunder.

(d)           Default in Performance of Certain Covenants.  The Borrowers shall
default in the performance or observance of any covenant or agreement contained
in Sections 7.1, 7.2 or 7.4(a) or Articles IX or X of this Agreement, and, in
the case of any covenant contained in Sections 7.1, 7.2, or 7.4(a), such default
shall remain uncured for a period of five (5) Business Days after written notice
thereof to the Borrower.

54


--------------------------------------------------------------------------------


(e)           Default in Performance of Other Covenants and Conditions.  The
Borrowers or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this Section
11.1) or any other Loan Document and such default shall continue for a period of
thirty (30) days after written notice thereof has been given to the Borrowers by
the Agent.

(f)            Debt Cross-Default.  Any Borrower or any of its Subsidiaries
shall (i) default in the payment of any Debt (other than the Note or any
Reimbursement Obligation) the aggregate outstanding amount of which Debt is in
excess of $2,000,000, beyond the period of grace, if any, provided in the
instrument or agreement under which such Debt was created, or (ii) default in
the observance or performance of any other agreement or condition relating to
any Debt (other than the  Note or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $2,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).

(g)           Other Cross Defaults.  Any Borrower shall default in the payment
when due, or in the performance or observance of any obligation or condition of
any contract or judgment, decree or order to which any Borrower or any
Subsidiary is a party or by which any Borrower or any Subsidiary or any of their
respective properties may be bound or which would require any Borrower or any
Subsidiary to make any payment thereunder prior to the scheduled maturity date
therefor, which would have a Material Adverse Effect.

(h)           Change in Control.  (i) Any person or group of persons (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
other than TESSCO shall obtain ownership or control in one or more series of
transactions of more than forty-nine percent (49%) of the common stock of any of
the other Borrowers or more than forty-nine percent (49%) of the voting power
entitled to vote in the election of members of the board of directors of any
other Borrower, or (ii) any person or group of persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended), not including
Robert B. Barnhill, Jr., or interests controlled by him, shall obtain ownership
or control in one or more series of transactions of more than forty-nine percent
(49%) of the voting power entitled to vote in the election of members of the
board of directors of TESSCO (any such event described in subparts (i) and (ii)
of this Section 9.1(h) being hereinafter called a “Change in Control”).

(i)            Voluntary Bankruptcy Proceeding.  Any Borrower or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general

55


--------------------------------------------------------------------------------


assignment for the benefit of creditors, or (vii) take any corporate action for
the purpose of authorizing any of the foregoing.

(j)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Borrower or any Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

(k)           Failure of Agreements.  Any material provision of this Agreement
or of any other Loan Document shall for any reason cease to be valid and binding
on any Borrower or other party thereto or any such Person shall so state in
writing.

(l)            Termination Event.  Any of the following events occurs, and a
Material Adverse Effect results therefrom:  (i) any Borrower or any ERISA
Affiliate fails to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Section 412 of the Code, any Borrower or any
ERISA Affiliate is required to pay as contributions thereto, (ii) an accumulated
funding deficiency occurs or exists, whether or not waived, with respect to any
Pension Plan, (iii) a Termination Event or (iv) any Borrower or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments.

(m)          Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $1,000,000 in any
Fiscal Year shall be entered against any Borrower or any of its Subsidiaries by
any court and such judgment or order shall continue without discharge or stay
for a period of thirty (30) days.

SECTION 11.2       Remedies.  Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Agent may, or upon the request of the
Required Lenders, the Agent shall, by written notice to the Borrowers:

(a)           Acceleration; Termination of Facilities.  Declare the principal of
and interest on the Loans, the Note and the Reimbursement Obligations at the
time outstanding, and all other amounts owed to the Lenders and to the Agent
under this Agreement or any of the other Loan Documents (other than any Hedging
Agreement) (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) and all other Obligations (other than
obligations owing under any Hedging Agreement), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary

56


--------------------------------------------------------------------------------


notwithstanding, and terminate the Credit Facility and any right of the
Borrowers to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 11.1(i) or (j),
the Credit Facility shall be automatically terminated and all Obligations (other
than obligations owing under any Hedging Agreement) shall automatically become
due and payable.

(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, require the Borrowers at such
time to deposit in a cash collateral account opened by the Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations.  After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrowers.

(c)           Rights of Collection.  Exercise on behalf of the Lenders all of
the Lenders’ or the Agent’s other rights and remedies under this Agreement, the
other Loan Documents and Applicable Law, in order to satisfy all of the
Borrowers’ Obligations.

SECTION 11.3       Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the Agent
and the Lenders of any right or remedy shall not preclude the exercise of any
other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or under the Loan
Documents or that may now or hereafter exist in law or in equity or by suit or
otherwise.  No delay or failure to take action on the part of the Agent or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Borrowers, the Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default.


ARTICLE XII


THE AGENT

SECTION 12.1       Appointment.  Each of the Lenders hereby irrevocably
designates and appoints SunTrust Bank as Administrative Agent of such Lender
under this Agreement and the other Loan Documents for the term hereof and each
such Lender irrevocably authorizes SunTrust Bank as Agent for such Lender to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and such other
Loan

57


--------------------------------------------------------------------------------


Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement or such other Loan Documents, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Loan Documents or otherwise exist against the Agent.  Any
reference to the Agent in this Article XII shall be deemed to refer to the Agent
solely in its capacity as Agent and not in its capacity as a Lender.

SECTION 12.2       Delegation of Duties.  The Agent may execute any of its
respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by the Agent with reasonable care.

SECTION 12.3       Exculpatory Provisions.  Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrowers or any of their Subsidiaries or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or the
other Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents or
for any failure of the Borrowers or any of their Subsidiaries to perform their
obligations hereunder or thereunder.  The Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Borrowers or
any of their Subsidiaries.

SECTION 12.4       Reliance by the Agent.  The Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers), independent
accountants and other experts selected by the Agent.  The Agent may deem and
treat the payee of the Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 13.10 hereof.  The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement and the other Loan Documents unless it shall first receive such
advice or concurrence of the Required Lenders (or, when expressly required
hereby or by any other Loan Document, all the Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct.  The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this

58


--------------------------------------------------------------------------------


Agreement and the Note in accordance with a request of the Required Lenders (or,
when expressly required hereby, all the Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Note.

SECTION 12.5       Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrowers referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Agent receives such
a notice, it shall promptly give notice thereof to the Lenders.  The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Agent shall have received such direction, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders, except to the extent that other provisions of this
Agreement expressly require that any such action be taken or not be taken only
with the consent and authorization or the request of the Lenders or Required
Lenders, as applicable.

SECTION 12.6       Non-Reliance on the Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates has made any representations or warranties to it and that no act by
the Agent hereinafter taken, including any review of the affairs of the
Borrowers or any of their Subsidiaries, shall be deemed to constitute any
representation or warranty by the Agent to any Lender.  Each Lender represents
to the Agent that it has, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and their Subsidiaries and made its own decision to make its Loans and
issue or participate in Letters of Credit hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and their
Subsidiaries.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Agent hereunder or by the other
Loan Documents, the Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrowers or any of their Subsidiaries which may come into the possession of the
Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates.

SECTION 12.7       Indemnification.  The Lenders agree to indemnify the Agent in
its capacity as such and (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so) ratably according to
the respective amounts of their Commitment Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever

59


--------------------------------------------------------------------------------


which may at any time (including, without limitation, at any time following the
payment of the  Note or any Reimbursement Obligation) be imposed on, incurred by
or asserted against the Agent in any way relating to or arising out of this
Agreement or the other Loan Documents, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Agent’s bad faith, gross negligence or willful misconduct.  The agreements in
this Section 12.7 shall survive the payment of the Note, any Reimbursement
Obligation and all other amounts payable hereunder and the termination of this
Agreement.

SECTION 12.8       The Agent in Its Individual Capacity.  The Agent and its
respective Subsidiaries and Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrowers as though the
Agent were not an Agent hereunder.  With respect to any Loans made by it and
with respect to any Letter of Credit issued by it or participated in by it, the
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include the Agent in
its individual capacity.

SECTION 12.9       Resignation of the Agent; Successor Agent.  Subject to the
appointment and acceptance of a successor as provided below, the Agent may
resign at any time by giving notice thereof to the Lenders and the Borrowers. 
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Agent, reasonably acceptable to the Borrowers, which successor shall
have minimum capital and surplus of $500,000,000.  If no successor Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the Agent’s giving of notice of
resignation, then the Agent may, on behalf of the Lenders, appoint a successor
Agent, reasonably acceptable to the Borrowers, which successor shall have
minimum capital and surplus of $500,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 12.9 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Agent.


ARTICLE XIII


MISCELLANEOUS


SECTION 13.1       NOTICES.

(a)           Method of Communication.  Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing, or by
telephone subsequently confirmed in writing.  Any notice shall be effective if
delivered by hand delivery or sent via telecopy,

60


--------------------------------------------------------------------------------


recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by telecopy, (ii) on the next
Business Day if sent by recognized overnight courier service and (iii) on the
third Business Day following the date sent by certified mail, return receipt
requested.  A telephonic notice to the Agent as understood by the Agent will be
deemed to be the controlling and proper notice in the event of a discrepancy
with or failure to receive a confirming written notice.

(b)           Addresses for Notices.  Notices to any party shall be sent to it
at the following addresses, or any other address as to which all the other
parties are notified in writing.

 

If to the Borrowers:

 

c/o TESSCO Technologies Incorporated

 

 

 

 

 

11126 McCormick Road

 

 

 

 

 

Hunt Valley, Maryland 21031-4302

 

 

 

 

 

Attention: David Young

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

Telephone No.: 410-229-1000

 

 

 

 

 

Telecopy No.: 410-229-1656

 

 

 

 

 

 

 

 

 

With copies to:

 

Ballard Spahr Andrews & Ingersoll, LLP

 

 

 

 

 

300 East Lombard Street

 

 

 

 

 

Baltimore, Maryland 21202

 

 

 

 

 

Attention: Douglas M. Fox, Esquire

 

 

 

 

 

Telephone No.: 410-528-5600

 

 

 

 

 

Telecopy No.: 410-528-5650

 

 

 

 

 

 

 

 

 

If to SunTrust Bank as Agent:

 

SunTrust Bank

 

 

 

 

 

120 East Baltimore Street

 

 

 

 

 

Baltimore, MD 21202

 

 

 

 

 

Attention: Gregory Farno, Senior Vice President

 

 

 

Telephone No.: 410-986-1673

 

 

 

 

 

Telecopy No.: 410-986-1927

 

 

 

 

 

 

 

 

 

With copies to:

 

Ober, Kaler Grimes & Shriver,

 

 

 

 

 

A Professional Corporation

 

 

 

 

 

120 East Baltimore Street

 

 

 

 

 

Baltimore, Maryland 21202

 

 

 

 

 

Attention: Darlene R. Davis, Esquire

 

 

 

 

 

Telephone No.: 410-347-1306

 

 

 

 

 

Telecopy No.: 410-547-0699

 

 

 

 

 

 

 

 

 

If to any Lender:

 

To the Address set forth on Schedule 1 hereto

 

(c)           Agent’s Office.  The Agent hereby designates its office located at
the address set forth above, or any subsequent office which shall have been
specified for such purpose by written notice to the Borrowers and Lenders, as
the Agent’s Office referred to herein, to which payments due are to be made and
at which Loans will be disbursed and Letters of Credit issued.

61


--------------------------------------------------------------------------------


SECTION 13.2       Expenses; Indemnity.  The Borrowers will (a) pay reasonably
incurred all out-of-pocket expenses of the Agent and the Lenders in connection
with (i) the preparation, execution and delivery of this Agreement and each
other Loan Document, whenever the same shall be executed and delivered,
including without limitation all out-of-pocket syndication and due diligence
expenses and reasonable fees and disbursements of counsel for the Agent and (ii)
the preparation, execution and delivery of any waiver, amendment or consent by
the Agent or the Lenders relating to this Agreement or any other Loan Document,
including without limitation reasonable fees and disbursements of counsel for
the Agent, (b) pay all reasonable out-of-pocket expenses of the Agent and each
Lender actually incurred in connection with the administration and enforcement
of any rights and remedies of the Agent and the Lenders under the Credit
Facility, including consulting with appraisers, accountants, engineers,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Agent or any Lender hereunder or under any other Loan Document
or any factual matters in connection therewith, which expenses shall include
without limitation the reasonable fees and disbursements of such Persons, and
(c) defend, indemnify and hold harmless the Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any losses, penalties, fines, liabilities,
settlements, damages, costs and expenses, suffered by any such Person in
connection with any claim, investigation, litigation or other proceeding
(whether or not the Agent or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with this Agreement,
any other Loan Document or the Loans, including without limitation reasonable
attorney’s and consultant’s fees, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor.

SECTION 13.3       Set-off.  In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, upon and
after the occurrence of any Event of Default and during the continuance thereof,
the Lenders and any assignee or participant of a Lender in accordance with
Section 13.10 are hereby authorized by the Borrowers at any time or from time to
time, without notice to the Borrowers or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, time or demand, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the Lenders,
or any such assignee or participant to or for the credit or the account of the
Borrowers against and on account of the Obligations irrespective of whether (a)
the Lenders shall have made any demand under this Agreement or any of the other
Loan Documents or (b) the Agent shall have declared any or all of the
Obligations to be due and payable as permitted by Section 11.2 and although such
Obligations shall be contingent or unmatured.

SECTION 13.4       Governing Law.  This Agreement, the Note and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in  accordance with the laws of the State of Maryland,
without reference to the conflicts or choice of law principles thereof.

SECTION 13.5       Consent to Jurisdiction.  The Borrowers hereby irrevocably
consent to the personal jurisdiction of the state and federal courts located in
the State of Maryland, in any

62


--------------------------------------------------------------------------------


action, claim or other proceeding arising out of any dispute in connection with
this Agreement, the  Note and the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations.  Each Borrower hereby irrevocably consents to the service of a
summons and complaint and other process in any action, claim or proceeding
brought by the Agent or any Lender in connection with this Agreement, the Note
or the other Loan Documents, any rights or obligations hereunder or thereunder,
or the performance of such rights and obligations, on behalf of itself or its
property, in the manner specified in Section 13.1.  Nothing in this Section 13.5
shall affect the right of the Agent or any Lender to serve legal process in any
other manner permitted by Applicable Law or affect the right of the Agent or any
Lender to bring any action or proceeding against any Borrower or its properties
in the courts of any other jurisdictions.


SECTION 13.6       BINDING ARBITRATION; WAIVER OF JURY TRIAL.

(a)           Binding Arbitration.  Upon demand of any party, whether made
before or after institution of any judicial proceeding, any dispute, claim or
controversy arising out of, connected with or relating to the Note or any other
Loan Document (“Disputes”), between or among parties to the Note or any other
Loan Document shall be resolved by binding arbitration as provided herein. 
Institution of a judicial proceeding by a party does not waive the right of that
party to demand arbitration hereunder.  Disputes may include, without
limitation, tort claims, counterclaims, claims brought as class actions, claims
arising from Loan Documents executed in the future, disputes as to whether a
matter is subject to arbitration, or claims concerning any aspect of the past,
present or future relationships arising out of or connected with the Loan
Documents.  Arbitration shall be conducted under and governed by the Commercial
Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association and Title 9 of the U.S. Code.  All arbitration hearings
shall be conducted in Baltimore, Maryland.  The expedited procedures set forth
in Rule 51, et seq. of the Arbitration Rules shall be applicable to claims of
less than $1,000,000.  All applicable statutes of limitation shall apply to any
Dispute.  A judgment upon the award may be entered in any court having
jurisdiction.  Notwithstanding anything foregoing to the contrary, any
arbitration proceeding demanded hereunder shall begin within ninety (90) days
after such demand thereof and shall be concluded within one-hundred and twenty
(120) days after such demand.  These time limitations may not be extended unless
a party hereto shows cause for extension and then such extension shall not
exceed a total of sixty (60) days.  The panel from which all arbitrators are
selected shall be comprised of licensed attorneys.  The single arbitrator
selected for expedited procedure shall be a retired judge from the highest court
of general jurisdiction, state or federal, of the state where the hearing will
be conducted.  The parties hereto do not waive any applicable Federal or state
substantive law except as provided herein.  Notwithstanding the foregoing, this
paragraph shall not apply to any Hedging Agreement that is a Loan Document.

(b)           Jury Trial. THE AGENT, EACH LENDER AND THE BORROWERS HEREBY
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR
OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
THE NOTE OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

63


--------------------------------------------------------------------------------


(c)           Preservation of Certain Remedies.  Notwithstanding the preceding
binding arbitration provisions, the parties hereto and the other Loan Documents
preserve, without diminution, certain remedies that such Persons may employ or
exercise freely, either alone, in conjunction with or during a Dispute.  Each
such Person shall have and hereby reserves the right to proceed in any court of
proper jurisdiction or by self help to exercise or prosecute the following
remedies:  (i) all rights to foreclose against any real or personal property or
other security by exercising a power of sale granted in the Loan Documents or
under applicable law or by judicial foreclosure and sale, (ii) all rights of
self help including peaceful occupation of property and collection of rents, set
off, and peaceful possession of property, (iii) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and filing an involuntary bankruptcy
proceeding, and (iv) when applicable, a judgment by confession of judgment. 
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a Dispute.

SECTION 13.7       Reversal of Payments.  To the extent that any Borrower makes
a payment or payments to the Agent for the ratable benefit of the Lenders which
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been received by
the Agent.


SECTION 13.8       INJUNCTIVE RELIEF; PUNITIVE DAMAGES.

(a)           Each  Borrower recognizes that, if any Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
each Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b)           The Agent, each Lender and each Borrower (on behalf of itself and
its Subsidiaries) hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that they may now have or may arise in the future in connection with any
Dispute, whether such Dispute is resolved through arbitration or judicially.

(c)           The parties agree that they shall not have a remedy of punitive or
exemplary damages against any other party in any Dispute and hereby waive any
right or claim to punitive or exemplary damages they have now or which may arise
in the future in connection with any Dispute whether the Dispute is resolved by
arbitration or judicially.

SECTION 13.9       Accounting Matters.  All financial and accounting
calculations, measurements and computations made for any purpose relating to
this Agreement, including, without limitation, all computations utilized by the
Borrowers or any Subsidiary thereof to determine compliance with any covenant
contained herein, shall, except as otherwise expressly

64


--------------------------------------------------------------------------------


contemplated hereby or unless there is an express written direction by the Agent
to the contrary agreed to by the Borrowers, be performed in accordance with GAAP
as in effect on the Closing Date.  In the event that changes in GAAP shall be
mandated by the Financial Accounting Standards Board, or any similar accounting
body of comparable standing, or shall be recommended by the Borrowers’ certified
public accountants, to the extent that such changes would modify such accounting
terms or the interpretation or computation thereof, such changes shall be
followed in defining such accounting terms only from and after the date the
Borrowers and the Lenders shall have amended this Agreement to the extent
necessary to reflect any such changes in the financial covenants and other terms
and conditions of this Agreement.


SECTION 13.10     SUCCESSORS AND ASSIGNS; PARTICIPATIONS.

(a)           Benefit of Agreement.  This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Agent and the Lenders, all future
holders of the Note, and their respective successors and assigns, except that
the Borrowers shall not assign or transfer any of their rights or obligations
under this Agreement without the prior written consent of each Lender.

(b)           Assignment by Lenders.  Each Lender may, with the consent of the
Borrowers (so long as no Default or Event of Default has occurred and is
continuing), which consent shall not be unreasonably withheld, and with the
consent of the Agent and each of the other Lenders, assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement; provided that:

(i)          each such assignment shall be of a constant, and not a varying,
percentage of all of the assigning Lender’s rights and obligations under this
Agreement;

(ii)         if less than all of the assigning Lender’s Commitment is to be
assigned, the Commitment so assigned shall not be less than $5,000,000;

(iii)        the parties to each such assignment shall execute and deliver to
the Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance in the form of Exhibit D attached hereto (an “Assignment and
Acceptance”);

(iv)       such assignment shall not, without the consent of the Borrowers,
require the Borrowers to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Loans under the blue sky laws of
any state; and

(v)        the assigning Lender shall pay to the Agent an assignment fee of
$3,000 upon the execution by such Lender of the Assignment and Acceptance;
provided that no such fee shall be payable upon any assignment by a Lender to an
Affiliate thereof.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereby

65


--------------------------------------------------------------------------------


and (B) the Lender thereunder shall, to the extent provided in such assignment,
be released from its obligations under this Agreement.

(c)           Rights and Duties Upon Assignment.  By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.

(d)           Register.  The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and the amount of the Extensions of Credit with respect
to each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrowers, the
Agent and the Lenders may treat each person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by any Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e)           Procedure.  Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an Eligible Assignee together with the
written consent to such assignment, the Agent shall, if such Assignment and
Acceptance has been completed and is substantially in the form of Exhibit D:

(i)          accept such Assignment and Acceptance;

(ii)         record the information contained therein in the Register;

(iii)        give prompt written notice thereof to the Lenders and the
Borrowers; and

(iv)       promptly deliver a copy of such Assignment and Acceptance to the
Borrowers.

(f)            Participations.  Each Lender may sell participations to one or
more banks or other entities in all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Extensions of Credit); provided that:

(i)          each such participation shall be in an amount not less than
$5,000,000;

(ii)         such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

(iii)        such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

66


--------------------------------------------------------------------------------


(iv)       such Lender shall remain the “Lender” for all purposes of this
Agreement;

(v)        the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(vi)       such Lender shall not give such participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the
principal of or the interest rate on any Loan or Reimbursement Obligation,
extend the term or increase the amount of the Commitment, reduce the amount of
any fees to which such participant is entitled, or extend any scheduled payment
date for principal of any Loan; and

(vii)      any such disposition shall not, without the consent of the Borrowers,
require the Borrowers to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Loans under the blue sky laws of
any state.

(g)           Disclosure of Information; Confidentiality.  The Agent and the
Lenders shall hold all non-public information with respect to the Borrowers
obtained pursuant to the Loan Documents in accordance with their customary
procedures for handling confidential information; provided, that the Agent may
disclose information relating to this Agreement (and not the Borrowers’ business
generally) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications and provided further, that the Agent and the Lenders may
disclose any such information to the extent such disclosure is required by law
or requested by any regulatory authority.  Any Lender may, in connection with
any assignment, proposed assignment, participation or proposed participation
pursuant to this Section 13.10, disclose to the assignee, participant, proposed
assignee or proposed participant, any information relating to the Borrowers
furnished to such Lender by or on behalf of the Borrowers; provided, that prior
to any such disclosure, each such assignee, proposed assignee, participant or
proposed participant shall agree with the Borrowers or such Lender for the
express benefit of the Borrowers to preserve the confidentiality of any
confidential information relating to the Borrowers received from such Lender.

(h)           Certain Pledges or Assignments.  Nothing herein shall prohibit any
Lender from pledging or assigning the Note to any Federal Reserve Bank in
accordance with Applicable Law.

SECTION 13.11     Amendments, Waivers and Consents.  Except as set forth below,
any term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Agent with the consent of the Required
Lenders) and delivered to the Agent and, in the case of an amendment, signed by
the Borrowers; provided, that no amendment, waiver or consent shall (a) increase
the amount or extend the time of the obligation of the Lenders to make Loans or
issue or participate in Letters of Credit (including without limitation pursuant
to Section 2.7), (b) extend

67


--------------------------------------------------------------------------------


the originally scheduled time or times of payment of the principal of any Loan
or Reimbursement Obligation or the time or times of payment of interest on any
Loan or Reimbursement Obligation, (c) reduce the rate of interest or fees
payable on any Loan or Reimbursement Obligation, (d) reduce the principal amount
of any Loan or Reimbursement Obligation, (e) permit any subordination of the
principal or interest on any Loan or Reimbursement Obligation, (f) permit any
assignment (other than as specifically permitted or contemplated in this
Agreement) of any of the Borrowers’ rights and obligations hereunder, or (g)
amend the provisions of this Section 13.11 or the definition of Required
Lenders, without the prior written consent of each Lender.  In addition, no
amendment, waiver or consent of or to the provisions of (a) Article XII shall be
made without the written consent of the Agent and (b) Article III shall be made
without the written consent of the Issuing Lender.

No course of dealing between the any Lender and the Borrowers shall be effective
to amend, modify, change any provision of this Agreement or the other Loan
Documents.  The Lenders shall have the right at all times to enforce the
provisions of this Agreement and the other Loan Documents in strict accordance
with the provisions hereof and thereof, notwithstanding any conduct or custom on
the part of the Lenders in refraining from doing so at any time or times.  The
failure of the Lenders at any time or times to enforce their rights under such
provisions, strictly in accordance with the same, shall not be construed as
having created a custom in any way or manner contrary to this Agreement or the
other Loan Documents or as having, in any way or manner, modified or waived the
same.  This Agreement and the other Loan Documents may not be modified or
amended except by an agreement in writing signed by the Lender and the
Borrowers.

SECTION 13.12     Performance of Duties.  The Borrowers’ obligations under this
Agreement and each of the Loan Documents shall be performed by the Borrowers at
their sole cost and expense.

SECTION 13.13     All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Agent and any Persons
designated by the Agent or any Lender pursuant to any provisions of this
Agreement or any of the other Loan Documents shall be deemed coupled with an
interest and shall be irrevocable so long as any of the Obligations remain
unpaid or unsatisfied or the Credit Facility has not been terminated.

SECTION 13.14     Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Agent and the Lenders are entitled
under the provisions of this Article XIII and any other provision of this
Agreement and the Loan Documents shall continue in full force and effect and
shall protect the Agent and the Lenders against events arising after such
termination as well as before.

SECTION 13.15     Titles and Captions.  Titles and captions of Articles,
Sections and subsections in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.

SECTION 13.16     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such

68


--------------------------------------------------------------------------------


jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 13.17     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which when taken
together shall constitute one and the same agreement.

SECTION 13.18     Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations shall
have been indefeasibly and irrevocably paid and satisfied in full.  No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination.


SECTION 13.19     INCONSISTENCIES WITH OTHER DOCUMENTS; INDEPENDENT EFFECT OF
COVENANTS.

(a)           In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.

(b)           Each Borrower expressly acknowledges and agrees that each covenant
contained in Articles VIII, IX, or X hereof shall be given independent effect. 
Accordingly, the Borrowers shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Borrowers shall or
would be in breach of any other covenant contained in Articles VIII, IX, or X.

SECTION 13.20     Joint and Several Liability, Etc.  The Borrowers shall be
jointly and severally liable for the payment and performance of the
Obligations.  The Agent and the Lenders may, without notice to or consent of any
of the Borrowers and with or without consideration, release, discharge,
compromise or settle with, waive, grant indulgences to, proceed against or
otherwise deal with, any of the Borrowers without in any way affecting,
limiting, modifying, discharging or releasing any of the obligations and
liabilities under this Agreement or any other Loan Documents of the other
Borrowers.  Each of the Borrowers consents and agrees that (a) the Agent shall
be under no obligation to marshall any assets in favor of such Borrower or
against or in payment of any or all of the obligations and liabilities of such
Borrower under this Agreement or any of the other Loan Documents, (b) any rights
such Borrower may have against the other Borrowers for contribution, exoneration
from payment or otherwise, in respect of any amounts paid by such Borrower
pursuant to any of the Loan Documents or which continue to be owing pursuant to
any of the Loan Documents, shall be postponed until the Obligations have been
indefeasibly paid in full and no commitments therefor are outstanding and (c)
the Agent or the Lenders, as applicable, may enforce and collect the obligations
and liabilities of such Borrower hereunder or under the other Loan Documents
irrespective of any attempt, pursuit, enforcement or exhaustion of any rights
and remedies the Agent or the Lenders may at any time have to collect the
obligations and liabilities hereunder or under the other Loan Documents of the
other Borrowers.

69


--------------------------------------------------------------------------------



ARTICLE XIV


GUARANTY

SECTION 14.1       Borrowers’ Guaranty of the Obligations.  Each Borrower
acknowledges that it is jointly and severally liable for all of the Obligations
and, as a result hereby, unconditionally guarantees the full and prompt payment
when due, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of all Obligations of every kind and
nature of the other Borrowers to the Lenders or the Agent under the Loan
Documents, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, joint or several, now or hereafter existing, or due or
to become due, and howsoever owned, held or acquired.  Each Borrower agrees that
if this guaranty, or any liens securing this guaranty, would, but for the
application of this sentence, be unenforceable under applicable law, this
guaranty and each such lien shall be valid and enforceable to the maximum extent
that would not cause this guaranty or such lien to be unenforceable under
applicable law, and this guaranty and such lien shall automatically be deemed to
have been amended accordingly at all relevant times.

Each Borrower hereby agrees that its obligations under this guaranty shall be
unconditional, irrespective of (a) the validity or enforceability of the
Obligations or any part thereof, or of any promissory note or other document
evidencing all or any part of the Obligations, (b) the absence of any attempt to
collect the Obligations from any Borrower or other action to enforce the same,
(c) the waiver or consent by the Agent or any Lender with respect to any
provision of any agreement, instrument or document evidencing or securing all or
any part of the Obligations, or any other agreement, instrument or document now
or hereafter executed by any Borrower and delivered to the Agent or the Lenders,
(d) the failure by the Agent or the Lenders to take any steps to perfect and
maintain a security interest in, or to preserve its rights to, any collateral
now or hereafter given for the Obligations, (e) the Lenders’ election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (f) any borrowing or grant of a
security interest by any Borrower as debtor-in-possession under Section 364 of
the Bankruptcy Code, (g) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of the Agent’s or the Lenders’ claim(s) for
repayment of the Obligations, or (h) any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of any Borrower.

Each Borrower hereby waives, to the fullest extent permitted by applicable law,
diligence, presentment, demand of payment, filing of claims with a court in the
event of receivership or bankruptcy of any Borrower, protest or notice with
respect to the Obligations (other than notices required to be given pursuant to
the terms of this Agreement or any of the other Loan Documents), and all demands
whatsoever, and covenants that this guaranty will not be discharged, except by
complete and irrevocable payment and performance of the Obligations (other than
contingent and unasserted indemnification obligations).  No notice to any
Borrower or any other party (other than notices required to be given pursuant to
the terms of this Agreement or any of the other Loan Documents) shall be
required for the Agent or the Lenders to make demand

70


--------------------------------------------------------------------------------


hereunder.  Such demand shall constitute a mature and liquidated claim against
any Borrower.  Upon the occurrence and continuance of any Event of Default, the
Agent and the Lenders may, in their sole discretion, proceed directly and at
once, without notice, against any one or more of the Borrowers to collect and
recover the full amount of any portion of the Obligations, without first
proceeding against the other Borrowers, any other person, firm, corporation, or
any security or collateral for the Obligations.  To the extent not expressly
provided for herein, the Agent and the Lenders shall have the exclusive right to
determine the application of all payments made and credits, if any, given by or
from any Borrower, any other person, firm or corporation, or any security or
collateral for the Obligations, on account of the Obligations.

At any time after and during the continuance of an Event of Default, the Agent
and the Lenders may, in their sole discretion, without notice to any Borrower
and regardless of the acceptance of any collateral for the payment hereof,
appropriate and apply toward payment of the Obligations (i) any indebtedness due
or to become due from such Borrower and (ii) any moneys, credits or other
property belonging to such Borrower at any time held by or coming into the
possession of the Agent, any Lender or any of their Affiliates, whether for
deposit or otherwise.  The Agent and the Lenders agree promptly to notify the
Borrowers in writing after any such set-off and application made by such Person.

[SIGNATURES ON NEXT PAGE]

71


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

WITNESS:

 

BORROWERS:

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

 

 

TESSCO INCORPORATED

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

72


--------------------------------------------------------------------------------


 

 

TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

TESSCO SUPPLY CHAIN SERVICES, LLC

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

 

 

TESSCO PRODUCT SOLUTIONS, LLC

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

 

 

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LP

 

 

 

 

 

 

 

 

By:

TESSCO Product Solutions, LLC,

 

 

 

its general partner

 

 

 

 

/s/

 

 

    By:

/s/ Robert B. Barnhill, Jr.

 

 

 

 

    Robert B. Barnhill, Jr.

 

 

 

    President

 

 

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

/s/

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

President

 

73


--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

/s/

 

By:

/s/ Timothy A. Knabe

 

 

 

Timothy A. Knabe

 

 

Senior Vice President

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

/s/

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

Senior Vice President

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

/s/

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

Senior Vice President

 

74


--------------------------------------------------------------------------------


Schedule 1

(Lenders and Commitments)

LENDER

 

COMMITMENT
PERCENTAGE

 

COMMITMENT

 

SunTrust Bank
120 East Baltimore Street
Baltimore, Maryland 21202
Attn: Gregory Farno, Sr. Vice President
Telephone No. 410-986-1673
Telecopy No. 410-986-1927

 

70

%

$

35,000,000

 

 

 

 

 

 

 

Wachovia Bank, National Association
7 St. Paul Street, 2nd Floor
Baltimore, Maryland 21202
Attn: Lucy C. Campbell, Vice President
Telephone No.: 410-332-5242
Telecopy No. 410-539-0136

 

30

%

$

15,000,000

 

 

 


--------------------------------------------------------------------------------